Exhibit 10.1

DEVELOPMENT AND LICENSE AGREEMENT

This Development and License Agreement (this “Agreement”) effective as of 11th
day of February, 2006 (“Effective Date”), is between PARI GmbH, a German
corporation with a principal place of business at Moosstrasse 3, D-82319
Starnberg, Germany (“PARI”) and Mpex Pharmaceuticals, Inc., a Delaware
corporation having a principal place of business at 3030 Bunker Hill St. Suite
200, San Diego, California 92109, United States of America (“Mpex”). Each of
PARI and Mpex shall be referred to as a “Party,” and collectively the “Parties.”

RECITALS

WHEREAS, Mpex is in the business of developing and commercializing drug
compounds for the treatment and prevention of bacterial diseases, and Mpex has
been engaged in evaluating and developing formulations for the inhalation
delivery of certain Fluoroquinolones and Efflux Pump Inhibitors (as defined
below) for treatment of pulmonary bacterial infections;

WHEREAS, PARI is in the business of developing and commercializing drug
nebulizer devices and PARI has developed a drug nebulizer device which PARI
desires to customize for aerosolizing such drug compounds for pulmonary
delivery;

WHEREAS, PARI also has certain expertise and experience in developing drug
formulations and drug products which are made for pulmonary delivery by
nebulizer devices;

WHEREAS, Mpex desires the Parties to perform certain joint evaluation, research
and development of potential formulations of such drug compounds for pulmonary
delivery with the customized PARI nebulizer devices; and

WHEREAS, PARI desires to perform such evaluation, research and development
activities with Mpex, and Mpex desires to pay PARI for such services and to
obtain a license to certain PARI intellectual property rights in connection with
such services, all on the terms and conditions set forth herein.

AGREEMENT

In consideration of the recitals set forth above, the mutual covenants, terms
and conditions set forth below, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, PART and Mpex agree as
follows:

Article 1 - Definitions

As used in this Agreement, the following terms shall have the following meanings
while other terms may be defined parenthetically throughout this Agreement:

1.1 “Affiliate(s)” of a Party means any person or entity that directly or
indirectly owns or controls, is owned or controlled by or is under common
control with such Party, in each case, only for so long as such control exists.
As used in this definition only, “control” of an entity means beneficial
ownership, directly or indirectly, of fifty percent (50%) or more of the
outstanding voting shares or securities or the ability otherwise to elect or
appoint a majority of the board of directors or other managing authority of such
entity.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

1



--------------------------------------------------------------------------------

1.2 “Applicable Laws and Standards” means (a) all laws, ordinances, rules,
directives and regulations applicable to the Products, the Project or this
Agreement, including without limitation applicable local laws and regulations in
each country in the Territory; (b) applicable regulations and guidelines of the
FDA and other Regulatory Authorities and the International Conference on
Harmonization (ICH) guidelines; (c) as applicable to the particular activities
performed, Good Manufacturing Practices, Good Laboratory Practices and Good
Clinical Practices promulgated by the FDA and other Regulatory Authorities or
the ICH; and (d) all applicable industry and trade standards, including the
applicable standards of the International Organization for Standardization
(ISO), including at least the ISO 9001/9002 quality standards.

1.3 “Commercially Reasonable Efforts” means those commercially reasonable
efforts customarily used by companies in the biopharmaceutical industry for
carrying out in a sustained manner a particular task or obligation, and at least
equivalent to those level of efforts applied by a Party for its [***].

1.4 “Confidential Information” means the confidential or proprietary scientific,
technical or business information, materials and technologies of a Party
disclosed or learned under this Agreement, including the Work Plans and any
information exchanged prior to the Effective Date, whether in written, oral,
electronic, photographic, magnetic or other form. For clarity, the Project
Results and Intellectual Property owned by a Party pursuant to this Agreement
shall be deemed the Confidential Information of such Party. Confidential
Information shall exclude any portion of such information which: (a) was known
to the receiving Party prior to its receipt from the disclosing Party as
evidenced by the receiving Party’s written records existing prior to such
receipt; (b) is or becomes part of the public domain, through no fault of the
receiving Party; (c) is disclosed to the receiving Party by a third party who
has a legal right to make such disclosure; or (d) is independently developed or
discovered by the receiving Party without resort to any Confidential Information
of the disclosing Party, as evidenced by documentation contemporaneous with such
independent development or discovery.

1.5 “Control” means with respect to an item of information or intellectual
property rights, possession by a Party of the power and authority, whether
arising by ownership, license, or other authorization, to disclose such item as
required by this Agreement, and/or to grant and authorize licenses or
sublicenses under such items that are within the scope granted to the other
Party under this Agreement, without violating the terms of any written agreement
with any non-Affiliate third party under which such Party first acquired such
rights to such item of information or intellectual property.

1.6 “Covered” means with respect to a product by certain Intellectual Property
means that (a) such product or its manufacture, use or sale would infringe a
Valid Claim of a Patent Right within such Intellectual Property, in the country
of such manufacture, use or sale, or (b) such product incorporates or is made
using material Know-how within such Intellectual Property.

1.7 “Data” means all data, data sets, test data, pre-clinical and clinical trial
data, analyses, reports, regulatory filings and approvals and the information
therein or associated therewith (including drug master files and device master
files, supporting data, regulatory correspondence and meeting minutes) and
rights to reference the same, in each case:

(a) that are generated by either Party in the course of performing the Work Plan
(“Project Data”); or

(b) that are owned or Controlled by PARI prior to the Effective Date, or
generated by PARI during the term of this Agreement outside of performing the
Work Plans, and are necessary or useful for the efforts of Mpex, its Affiliates
or Sublicensees in obtaining Marketing Approval for the Products (“Existing PARI
Data”).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

2



--------------------------------------------------------------------------------

As used herein, the term “Data” alone refers to both Project Data and Existing
PARI Data.

1.8 “Drug Product” means a pharmaceutical preparation that is formulated for
[***], alone or in addition to one or more other active or inactive substances,
chemicals or ingredients.

1.9 “eFlow® Device(s)” means the electronic nebulizer device(s) being sold by
PARI as of the Effective Date and improvements thereto made by PARI during the
term of this Agreement outside the Project and without use of Mpex Intellectual
Property, Project Results or Project Intellectual Property, in each case that
includes [***].

1.10 “[***]” means PARI’s proprietary component of the Project Nebulizer that is
specific to the Drug Product and separable from the Project Nebulizer, which
component [***]. It is understood that the [***] may be sold together or apart
from the Project Nebulizer or Drug Product and may or may not be consumable.

1.11 “Efflux Pump Inhibitors” means compounds that specifically interfere with
the ability of an efflux pump to export its normal substrate, or other substrate
such as an antibiotic, from the cytoplasm, membrane compartment or periplasmic
space. The inhibitor may have intrinsic antimicrobial (e.g., antibacterial)
activity of its own, but at least a significant portion of the relevant activity
is due to the efflux pump inhibiting activity. Efflux Pump Inhibitors shall
include without limitation Pentamidine.

1.12 “FDA” means the United States Food and Drug Administration or any successor
to that agency.

1.13 “First Commercial Sale” shall mean the first commercial sale of a product
subject to royalties under Article 6, by or under authority of Mpex, its
Affiliates and/or their Sublicensees in a country in the Mpex Territory, after
Marketing Approval in such country has been obtained.

1.14 “Fluoroquinolone” means any of a group of antibiotics that are fluorinated
derivatives of quinolone compounds, including without limitation Levofloxacin.

1.15 “GAAP” means generally accepted accounting principles in the United States
or Germany, or the International Accounting Standard, consistently applied by a
Party throughout its enterprise.

1.16 “Good Manufacturing Practices,” or “GMP” means all good manufacturing
practices as promulgated by the FDA and other Regulatory Authorities or the ICH,
in the form of laws or regulations or guidance documents, for the manufacturing
of pharmaceutical products including 21 CFR §§ 210-211, and medical devices,
including 21 CFR § 820 – Quality System Regulation.

1.17 “GMP Manufacturing” means all processes and activities typically engaged in
by a person or entity in the pharmaceutical or medical device industry for the
GMP manufacture of a product or component thereof, including procuring raw
materials, manufacturing, quality control and assurance testing, GMP record
keeping, packaging and labeling.

1.18 “Intellectual Property” means (a) all right, title and interest in all
patent applications and patents including, without limitation divisions,
continuations, continuations-in-part, renewals,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

3



--------------------------------------------------------------------------------

re-examination certificates, reissues, continued prosecution applications,
extensions, substitutions, nationalizations and foreign counterparts of such
patent applications and patents and all patents which issue from the foregoing
(collectively, “Patent Rights”), and (b) all Data, know-how and technical
information, including, without limitation, concepts, inventions (whether or not
patentable), trade secrets, discoveries, formulas, systems, methods, techniques,
designs, drawings, sketches, theories, descriptions, instructional materials,
computer programs, computer files, images, videos and works of authorship
(collectively, “Know-how”). It is understood, however, that Know-how does not
include information that falls within exceptions (a) through (d) of the
definition of “Confidential Information” in Section 1.4.

1.19 “Levofloxacin” means
(-)-(S)-9-fluoro-2,3-dihydro-3-methyl-10-(4-methyl-l-piperazinyl)-7-oxo-7H-pyrido[1,2,3-de
]-1 ,4-benzoxazine-6-carboxylic acid hemihydrate, and all solid and liquid forms
thereof.

1.20 “Licensed Configuration” means both: (a) Drug Product for delivery through
the Project Nebulizer (“[***]”), and/or (b) if Mpex deems, acting in good faith
as described in Section 4.4, that the Project Nebulizer is not commercially
feasible, or otherwise elects to [***], the configuration of a Drug Product
delivered through an [***], provided that such Drug Product, [***] or
combination thereof is Covered by PARI Intellectual Property. For clarity, PARI
acknowledges that prior to the Effective Date, Mpex has investigated on its own
formulations of Drug Products and [***], and accordingly the combination of Drug
Product delivered through an [***], where neither the Drug Product nor the
inhalation delivery device (nor the combination thereof) is [***].
Notwithstanding the foregoing, the Parties agree that if the Project Nebulizer
is based upon [***], the same shall not be deemed a [***], but will instead be
considered an [***].

1.21 “MAA” means a fully completed marketing authorization application (filed
with the FDA, if in the United States, or to the counterpart of the FDA, if
outside the United States), including all supporting documentation and data
required for such application to be accepted for substantive review, filed with
a Regulatory Authority to seek Marketing Approval for a particular indication in
a particular country. It is understood that MAA does not include applications
for pricing or reimbursement approval.

1.22 “Marketing Approval” means all approvals, registrations or authorizations
of any governmental entity that are necessary for the manufacture, use, storage,
import, transport and sale of products in a regulatory jurisdiction. For
countries where governmental approval is required for pricing or reimbursement
for Products to be reimbursed by national health insurance, Marketing Approval
shall not be deemed to occur until such pricing or reimbursement approval is
obtained.

1.23 “Major Country” means any one of [***] or [***].

1.24 “Mpex Field” means the pulmonary administration of either clause (a) or
(b) below, alone or any combination involving clause (a) or (b) below as an
active pharmaceutical ingredient, for the treatment, prophylaxis or management
of any disease or condition:

(a) Levofloxacin or one backup Fluoroquinolone selected or substituted pursuant
to Section 2.5; and/or

(b) Pentamidine and/or any Efflux Pump Inhibitors Covered by those Patent Rights
owned or Controlled by Mpex as of the Effective Date listed on Exhibit 1.24, or
any divisions, continuations, continuations-in-part, renewals, re-examination
certificates, reissues, continued prosecution applications, extensions,
substitutions, or the like, or any nationalizations and foreign counterparts of
such patent applications and patents and all patents which issue from the
foregoing.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

4



--------------------------------------------------------------------------------

1.25 “Mpex Intellectual Property” means all Intellectual Property owned or
Controlled by Mpex and its Affiliates, as of the Effective Date or during the
term of this Agreement, that is reasonably necessary for PARI to perform the
Work Plans.

1.26 “Mpex Territory” means the entire world.

1.27 “Nebulizer Accessories” means those types of accessories sold by PARI as of
the Effective Date or during the term of this Agreement for use with eFlow®
Devices, which are not specific to the drug substance being delivered by such
devices, including e.g., power adapters, carrying cases, face masks, and when
adapted for use with a Project Nebulizer, may be desirable for the
commercialization of such Project Nebulizer.

1.28 “Net Sales” means the amounts received by Mpex, its Affiliates and its
Sublicensees for their sales of Drug Product for use in a Licensed Configuration
to non-Affiliate third parties less the following deductions: (a) trade,
wholesale, quantity, cash or other discounts, refunds, returns, credits,
allowances, commissions and wholesaler charge backs allowed and taken;
(b) import, export, excise, sales or use taxes, value added taxes, and other
taxes, tariffs and duties imposed on such sales and actually paid by Mpex, its
Affiliates or Sublicensees, as applicable; (c) out-bound packaging, handling,
transportation, freight, freight insurance, and other insurance relating to such
sales; and (d) amounts allowed or credited on the sale for retroactive price
reductions or rebates including, but not limited to, Medicaid rebates. Sales
between or among a Party, its Affiliates or Sublicensees shall be excluded from
the computation of Net Sales if such Party, Affiliate or Sublicensee is not an
end-user, but Net Sales shall include the subsequent re-sale of the Drug Product
for use in a Licensed Configuration to a non-Affiliate third party. Net Sales
shall not include amounts in respect of Drug Product sold or used for
development applications (including for clinical trials) or as commercial
samples.

1.29 “PARI Nebulizers” means [***].

1.30 “PARI Intellectual Property” means all Intellectual Property owned or
Controlled by PARI and its Affiliates, as of the Effective Date or during the
term of this Agreement, including all such Intellectual Property that (a) relate
to formulation technology or the Products or the manufacture or use of the
Products, or (b) are necessary or useful for either Party to perform the
Project, or (c) are necessary or useful for Mpex, its Affiliates or Sublicensees
to commercialize Products in a Licensed Configuration. For clarity, PARI
Intellectual Property shall include all Existing PARI Data, existing PARI
know-how, Project Intellectual Property and all Patent Rights listed on Exhibit
1.30.

1.31 “Pentamidine” means 4,4’-[1,
5-pentane-diylbis(oxy)]bis-benzenecarboximidamid and all solid and liquid forms
thereof.

1.32 “Phase I Trial” means a clinical trial of a drug product in human patients,
the principal purpose of which is preliminary determination of safety in healthy
individuals or patients.

1.33 “Phase II Trial” means a clinical trial of a drug product in human
patients, the primary endpoints of which are to define the optimal dose and
clinical end points that will be used during a Phase III Trial. As used herein,
a Phase I Trial, Phase II Trial or Phase III Trial shall be deemed “initiated”
upon the first dosing of the first human patient in such trial.

1.34 “Phase III Trial” means a clinical trial of a drug product conducted in an
expanded patient population at multiple sites, which is statistically powered
and designed to definitively establish safety and efficacy with respect to a
particular indication of one or more particular doses in the patients being
studied and to provide the statistical and clinical basis for Regulatory
Approval of such drug product.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

5



--------------------------------------------------------------------------------

1.35 “Products” means (a) a Licensed Configuration, or (b) the individual Drug
Product, [***], Project Nebulizer and/or [***], for use in a Licensed
Configuration.

1.36 “Project” means all activities to be performed by PARI, individually or
jointly with PARI or third parties, that are set forth in specific Work Plans or
which are otherwise funded in whole or in part by Mpex. The project shall be
divided into the “Feasibility Phase” and the “Development Phase,” as further
described in Section 2.1.

1.37 “Project Director” means a development executive appointed by each Party to
serve as such Party’s principal coordinator and liaison for the Project. Except
in the case of an emergency, each Party agrees to provide thirty (30) days
written notice to the other Party prior to replacing its Project Director. The
initial Project Directors shall be: [***] for PARI and [***] for Mpex.

1.38 “Project Intellectual Property” means all Intellectual Property that is
invented or created in the course of performance of the Work Plans, including
without limitation any Intellectual Property directed to the nebulizer
apparatus, components or methods of manufacture thereof, and formulation
technology (including pharmaceutical compositions and formulations thereof or
methods of use or manufacturing of such compositions or formulations). For
clarity, the Project Intellectual Property shall include the Project Data but
not the Existing PARI Data, nor any Know-how owned or controlled by PARI prior
to the Effective Date.

1.39 “Project Nebulizer” means those nebulizer delivery device(s), based on the
eFlow® Device, that are developed or customized during the Project for
aerosolizing and delivering Drug Product, and any improvements made to such
device(s) by either Party under this Agreement; in each case that are supplied
by PARI to Mpex pursuant to Article 7 or manufactured by Mpex pursuant to the
backup license under Section 7.6(b). It is understood that the Project Nebulizer
may be an eFlow® Device existing as of the Effective Date, if such device(s) are
investigated under a Work Plan for use to deliver Drug Product and found to be
useful for a Licensed Configuration without further modifications or
customizations.

1.40 “Project Rate” with respect to activities under the Work Plan shall mean:

(a) for Technical Activities, [***] per billable-hour. As used herein,
“Technical Activities” include research, scientific and/or technical activities
under the Work Plans, including project management, technology transfer or
regulatory support, performed by personnel with appropriate academic credentials
and training, whose qualifications shall be subject to review and approval by
the JSC (“R&D Personnel”); and

(b) for Non-Technical Activities, [***] per billable-hour. As used herein,
“Non-Technical Activities” means certain non-scientific or non-technical
activities under the Work Plans, such as approved travel time, performed by R&D
Personnel.

As used herein, a “billable-hour” means an hour of Technical Activities or
Non-Technical Activities performed by R&D Personnel, but excluding: non-work
time and time spent on training, information technology support or laboratory
technical support, administrative or facilities support, time entry, finance,
legal, human resources or purely clerical activities, or other support functions
not directly requested by Mpex. Time spent by [***] shall be deemed
billable-hours only to the extent he is contributing to the scientific or
technical achievements of the Project, and not the corporate or strategic
aspects of the collaboration.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

6



--------------------------------------------------------------------------------

Each activity under the Work Plan shall be charged to Mpex only under one of the
categories above, so that it shall not be “double-counted.” The Project Rate
with respect to Technical Activities or Non-Technical Activities conducted by
Affiliates shall be charged as if the hours had been expended by PARI rather
than such Affiliate. Activities performed by approved subcontractors shall be
directly billed to Mpex (with no markup), and not counted as billable hours to
be charged under this Section 1.40. PARI shall maintain time records by employee
in sufficient detail to reflect the activities performed, results achieved and
time spent for each billable-hour, which shall be subject to review by Mpex upon
its reasonable request, and adjustment as necessary, upon agreement by PARI.

1.41 “Regulatory Authority” means any national (e.g., the FDA), supra-national
(e.g., the European Commission, the Council of the European Union, or the
European Medicines Agency (EMEA)), or other governmental entity in the Territory
involved in regulation of or the granting of Marketing Approval for the Products
or the development, manufacture, use or commercialization thereof.

1.42 “Royalty Term” shall mean the period commencing on the Effective Date and
continuing until the later of (a) [***] or (b) [***] years after First
Commercial Sale, of the first Product that is subject to royalties under Article
6, in the first country in the Mpex Territory.

1.43 “Sublicensee” means any person or entity, other than an Affiliate of Mpex,
who receives a sublicense from Mpex under Section 4.1 of this Agreement to make
and sell Products or Licensed Configurations to a non-Affiliate third party.

1.44 “Valid Claim” means a claim in an issued patent which has not expired,
lapsed, been canceled or become abandoned and has not been finally found to be
invalid (or not valid) or unenforceable by an unreversed or unappealable final
decision or judgment of a court or other authority or agency of competent
jurisdiction.

1.45 “Specifications” means the specifications, parameters and requirements for
Drug Product, Project Nebulizer, [***] or other deliverables set forth in the
Work Plans or otherwise mutually agreed between the Parties. The Specifications
shall include in all cases compliance with Applicable Laws and Standards,
whether or not such compliance is specifically stated in each individual Work
Plan. The initial Specification for the Project Nebulizer is set forth in
Exhibit 1.45.

1.46 “Third Party License Agreement” means [***]. Mpex and PARI acknowledge that
Mpex has not been provided with a copy of the Third Party License Agreement.

1.47 “Work Plan” means the activities, deliverables, timelines, Specifications
and budget for the Project, established by the Parties pursuant to Section 2.2.

In addition, the following terms shall have the meaning described in the
corresponding section of this Agreement. Other terms may be defined throughout
the Agreement.

 

Term

  

Section

  

Term

  

Section

AAA    14.2    Notice to Abandon PARI    Actual Royalty Rates    6.6   
Configuration    4.4 Agreement    Preamble    PARI    Preamble [***]    1.20   
PARI Background Patents    6.2.1(a)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

7



--------------------------------------------------------------------------------

Term

  

Section

  

Term

  

Section

[***]    6.5(a)    PARI Background Intellectual    billable-hour    1.40(c)   
Property    6.4(a) CEO’s    2.3.5    PARI Competitor    4.1.3 Commercial Supply
Agreement    7.5    [***]    1.20 Defaulted Claims    3.4    Project Data   
1.7(a) Development Phase    2.1    Projected Royalty Period    6.6(d)(ii)
Disputing Party Notice    14.1    Panel    14.2(a) Effective Date    Preamble   
Party, Parties    Preamble Enforcement Action    10.3    Patent Rights   
1.18(a) Existing PARI Data    1.7(b)    Primary Program    4.4 Existing
Nebulizer    3.2(c)    Priority Party    10.3(c) Extended Exclusive Period   
4.2(c)    Project Fees    2.6 Failure Event    Exhibit 7.5    Project Fee
Default    3.4 Feasibility Phase    2.1    Project Results    3.1 Field
Infringement    10.3    Project Patents    3.2 First Exclusive Period    4.2(a)
   Project Patent Infringement    10.3 IND    4.2(c)    Reduction Effective Date
   6.6(d)(i) Know-how    1.18    Regulatory Filings    7.4 Litigation Agreement
   10.3    Requesting Party    10.3(c) Mpex    Preamble    Response    14.1 Mpex
Background Formulation    6.4(a)    [***]    4.2(b) Mpex Background Intellectual
      Royalty Buydown Floor    6.6 Property    6.4(a)    Second Exclusive Period
   4.2(b) Mpex Background Patents    6.2.1(a)    Sinusitis Field    4.3 Net
Present Value    6.6(d)(iii)    Stated Royalty Rates    6.6 Non-Royalty
Components    6.4(b)    Technical Activity, R&D Personnel    1.40(a)
Non-Technical Activities    1.40(b)    Third Party IP    6.4(a)

Article 2 - Development Project

2.1 Scope of the Project. Subject to the terms and conditions of this Agreement,
the Parties shall collaborate, in accordance with one or more Work Plan(s):
(a) to evaluate and/or create formulation(s) of compound(s) in the Mpex Field
for pulmonary delivery, with the goal of defining a Drug Product and Licensed
Configuration which is ready for further clinical development (“Feasibility
Phase”), and (b) to develop and obtain Marketing Approval for such Licensed
Configuration in the Mpex Territory (“Development Phase”).

2.2 Work Plans. The initial Work Plan for the Feasibility Phase is set forth in
Exhibit 2.2. Mpex may request additional services to be performed by PARI for
the Feasibility Phase or to establish a Work Plan for the Development Phase or
request changes to any existing Work Plan(s), all in accordance with this
Section 2.2.

(a) Upon any such request by Mpex, PARI shall promptly prepare and submit to
Mpex a draft Work Plan or an amendment based on such request, setting forth in
reasonable detail the services to be performed, the time and billable-hours
required for such services, timelines for the performance and completion of such
services, a budget for any out-of-pocket costs required to be expended, any
deliverables and any Specifications. It is understood that PARI may also propose
additional Work Plans or amendments on its initiative, and shall submit a draft
thereof to Mpex in the same form.

(b) The Parties shall negotiate in good faith the final version of any
additional Work Plan or amendment, which shall be effective only after mutual
agreement thereon in writing. PARI agrees that it shall not unreasonably
withhold its agreement to any changes requested by Mpex to the draft Work Plans
or amendments prepared by PARI. In addition, PARI shall use Commercially
Reasonable Efforts to accommodate the clinical time lines of Mpex when requested
to supply Products for clinical trials. PARI agrees that any Work Plans or
amendments proposed by PARI shall be subject to approval by Mpex in its
discretion. The other sections of this Agreement may contain additional
provisions regarding certain types of Work Plan(s) contemplated to be executed
between the Parties. In the event of any conflict between a Work Plan and the
terms and conditions of this Agreement, this Agreement shall control, unless the
Work Plan specifically states that it is intended to supersede specific
provisions of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

8



--------------------------------------------------------------------------------

2.3 Management.

2.3.1 Joint Steering Committee. Promptly after the Effective Date, Mpex and PARI
shall establish a joint steering committee (the “Joint Steering Committee” or
“JSC”) to oversee, review and coordinate the activities of the Parties under
this Agreement, including the performance of the Project and the development,
manufacture and commercialization of the [***]. The JSC shall be responsible
for: (a) overseeing the activities of the Parties under the Agreement;
(b) resolving disputes and disagreements under this Agreement; and
(c) undertaking or approving such other matters as are specifically provided for
the JSC under this Agreement.

2.3.2 Joint Technical Committee. Promptly after the Effective Date, the Parties
shall establish a joint technical committee (the “Joint Technical Committee” or
“JTC”) to oversee, review and coordinate day-to-day work under the Work Plans.
The JTC shall exist until completion of the Development Phase. The JTC shall be
responsible for: (a) reviewing, coordinating and monitoring the activities and
progress of the Parties in implementing the Work Plans, and ensuring each
Party’s compliance therewith; (b) establishing the goals and priorities for the
activities under the Work Plans; and (c) performing such other functions as are
specifically designated for the JTC in this Agreement or otherwise as agreed by
the Parties.

2.3.3 Committee Membership. The JSC and JTC (each, a “Committee”) shall each be
comprised of an equal number of representatives from each of PARI and Mpex.
Unless otherwise agreed by the Parties, the exact number of such representatives
for each of PARI and Mpex shall be: (i) two (2) with respect to the JSC and
(ii) three (3) with respect to the JTC. Either Party may replace its respective
Committee representatives at any time with prior notice to the other Party,
provided that such replacement is of comparable authority and scope of
functional responsibility within that Party’s organization as the person he or
she is replacing. Unless otherwise agreed, each Committee shall have at least
one representative with relevant decision-making authority from each Party such
that the applicable Committee is able to effectuate all of its decisions within
the scope of such Committee’s responsibilities.

2.3.4 Committee Meetings. The JSC shall meet at least twice during each year in
person, or as more often as otherwise agreed by the Parties. The JTC shall meet
as often as is required to perform the Work Plans, or as otherwise agreed by the
Parties. Such meetings may be conducted by telephone, videoconference or in
person as determined by the applicable Committee; provided that at least once
quarterly JTC meetings shall be held in person, and twice yearly JSC meetings
shall be conducted in person. All in person Committee meetings shall be held on
an alternating basis between PARI’s and Mpex’s facilities, unless otherwise
agreed by the Parties. Each Party may also call for special meetings to resolve
particular matters requested by such Party, and upon such request, the meeting
shall be convened within ten (10) business days, in person or by telephone. Each
Party shall bear its own personnel, travel and lodging expenses relating to JSC
meetings, but personnel, travel and lodging expenses relating to JTC meetings
will be billed as Non-Technical Activities by PARI.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

9



--------------------------------------------------------------------------------

2.3.5 Decision Making. Decisions of the Committees shall be made by unanimous
vote of the members present in person or by other means (e.g., teleconference)
at any meeting, with at least one representative from each Party participating
in such vote. If the JTC does not reach unanimity with respect to a particular
matter, then upon request from either Party such matter shall be referred to the
JSC for resolution. In the event that the JSC is unable to reach unanimity with
respect to a particular matter, then either Party may, by written notice to the
other, have such matter referred to the Managing Director or Chief Executive
Officer (“CEO”) of each of the Parties, who shall meet and attempt to resolve
such matter to the Parties’ mutual satisfaction within thirty (30) days
thereafter. In the event the CEO’s are unable to so resolve such matters within
such thirty (30) day period, then Mpex shall have the right to make the final
decision for the JSC.

2.3.6 PARI Control. Notwithstanding the foregoing, however, in the event PARI
determines that a final decision of the JSC pursuant to Section 2.3.5 will
result in a hazardous or unsafe Project Nebulizer or Drug Product formulation,
or infringement of a third party’s Patent Rights covering an inhalation device
or method of inhalation, PARI shall provide the JSC with a written report which
establishes a reasonable technical basis for such determination. Upon delivery
of such report, and discussion with Mpex at the JSC, PARI shall have the right
to refrain from implementing such decision in its performance of the Work Plans,
provided that if Mpex disagrees with the basis of such determination, PARI shall
not have the right to refrain from implementing such decision until it has been
finally determined in accordance with Section 14.2 that such decision will
result in a hazardous or unsafe Project Nebulizer or infringement of a third
party’s Patent Rights covering an inhalation device or method of inhalation.
Notwithstanding the foregoing, nothing in this Article 2 shall be deemed to
require PARI to take any action that PARI believes is unlawful.

2.3.7 Limited Authority. The decisions of the JSC, whether under this
Section 2.3 or under any other section of this Agreement, shall not have the
power to amend or contradict the terms of this Agreement or the agreed Work
Plans, nor substitute for either Party’s ability to exercise any right, nor
excuse the performance of any obligation, set forth in this Agreement.

2.4 Conduct of the Project. Subject to the terms and conditions of this
Agreement, each Party shall use Commercially Reasonable Efforts to perform the
activities assigned to it under the Work Plans in accordance with the
Specifications, timelines and budgets set forth therein, under the supervision
of the JSC. Each Party shall keep the JSC informed as to its progress under the
Work Plans.

2.5 Transition to Development Phase.

2.5.1 Transition. Except as set forth in this Section 2.5, Mpex shall have the
sole right (a) to determine whether and when to end the Feasibility Phase and
proceed to the Development Phase, (b) to define the Licensed Configuration to be
pursued in the Development Phase and (c) to approve the final Specifications of
any of the Products; provided that if not earlier designated by Mpex, the
Development Phase shall be deemed to have commenced upon achievement of the
“first milestone” described in Section 5.3 below (i.e., at such time as the
payment described in Section 5.3 below becomes due and payable). If the
Feasibility Phase has not ended by June 1, 2007, and Mpex still desires to
investigate the delivery of Drug Product by a PARI Nebulizer, then upon written
notice thereof to PARI, the Parties agree to negotiate in good faith the extent
to which the Feasibility Phase should be continued. In the absence of such
written agreement of the Parties to continue the Feasibility Phase beyond
June 1, 2007, however, PARI shall have the right to end the Feasibility Phase on
or after June 1, 2007 upon written notice.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

10



--------------------------------------------------------------------------------

2.5.2 Designation of Fluoroquinolone. Prior to June 1, 2007, Mpex shall also
have notified PARI in writing the identity of the Fluoroquinolone in the Mpex
Field, i.e., whether it will be Levofloxacin or another Fluoroquinolone
candidate. In the event Mpex has not selected the Fluoroquinolone for inclusion
in the Mpex Field by June 1, 2007, Mpex shall be deemed to have selected
Levofloxacin as the Fluoroquinolone in the Mpex Field. Notwithstanding the
foregoing, at any time prior to the initiation of the first Phase III Trial for
a [***] by or under authority of Mpex, Mpex may substitute another
Fluoroquinolone for inclusion in the Mpex Field by so notifying PARI in writing,
provided that such substitute Fluoroquinolone is then available for
substitution. For such purposes, a proposed substitute Fluoroquinolone shall be
deemed “available,” unless at the time PARI receives such notice from Mpex:

 

  (a) [***];

 

  (b) [***]; or

 

  (c) [***].

PARI shall notify Mpex within thirty (30) days of receiving Mpex’ notice under
this Section 2.5.2 or 4.4(d) if such substitute Fluoroquinolone is not so
“available” for one of the reasons described in (a) through (c) above, together
with a description in reasonable detail of the underlying circumstances. If PARI
does not so notify Mpex within such 30-day period, the “backup Fluoroquinolone”
reference in Section 1.24(a) shall be deemed to refer to such substitute
Fluoroquinolone.

2.6 Project Fees. Mpex shall compensate PARI for its performance of the Work
Plans at the Project Rate, and shall reimburse PARI for certain out-of-pocket
costs incurred by PARI that are pre-approved in the Work Plans or approved by
Mpex in writing in advance of incurring such costs; up to the costs budgeted for
each cost category set forth in the Work Plan (“Project Fees”). The Project Fees
shall be invoiced to and paid by Mpex in accordance with Section 9.1 below. PARI
shall ensure that the Project Rates offered to Mpex under this Agreement [***].
Except for the compensation and reimbursement set forth in this Section 2.6,
each Party shall perform all of its activities under the Work Plans at its own
cost.

2.7 Reports. Without limiting PARI’s obligations to provide reports as specified
in individual Work Plans, PARI agrees to provide Mpex with a final written
report, upon completion or termination of each Work Plan, or if activities in a
Work Plan are described in stages, each stage of a Work Plan, describing the
procedures used and all results obtained, including all Project Results and
Project Intellectual Property, and all methods, processes, technology and data
developed or investigated in connection with evaluating, formulating,
manufacturing or analyzing the Drug Product or adapting the Project Nebulizer to
the Drug Product. Each such report shall contain sufficient detail so that Mpex
can understand and fully implement and exploit on its own the information
described therein, and shall include such information as is required for
inclusion in Regulatory Filings. Upon reasonable request by Mpex from time to
time and at Mpex’s expense, PARI shall provide additional assistance to Mpex to
understand and implement all such reports.

2.8 Subcontractors. PARI shall not subcontract its performance of the Project to
another entity without Mpex’s prior written approval. In any case, PARI shall
remain completely responsible for any Project activities that are subcontracted.
PARI shall ensure that all of its subcontractors are bound by

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

11



--------------------------------------------------------------------------------

the terms and conditions herein, with respect to the subcontracted activities,
as if named together with PARI herein, but such subcontractor shall have no
direct rights against Mpex thereby. Upon the request of Mpex, PARI shall permit
Mpex to review its agreement(s), or the applicable sections thereof, with the
subcontractor pertaining to the Work Plans to ensure compliance with this
Section 2.8, and shall enforce the provisions of such agreement(s) as requested
by Mpex to ensure and perfect Mpex’s rights under this Agreement.

2.9 Project Equipment. Any equipment, capital good or other tangible property
acquired by PARI for the Project, the cost of which is fully reimbursed by Mpex,
shall be solely owned by [***]. [***] Unless sharing of costs of any such
equipment, capital good or other tangible property between the Parties is
specified in the Work Plan, any such equipment, capital good or other tangible
property shall be acquired by PARI using solely its own funds (including
payments received hereunder billed at Project Rates), or solely on Mpex’s
account, and not using co-mingled funds.

2.10 Visiting Mpex Personnel. The Parties agree that Mpex may designate JSC
members or other employees reasonably acceptable to PARI to visit PARI’s
facilities where activities under the Work Plans are being performed, for
purposes of observing, participating in and auditing the performance of the Work
Plans. The arrangements and duration of such visits shall be reasonably agreed
by the Parties so as to minimize any disruption to PARI’s business and
preventing disclosure to Mpex of third party confidential information, while
providing Mpex meaningful participation as requested by Mpex. While at PARI,
Mpex employees shall have full access to Data, PARI Intellectual Property and
records pertaining to the Work Plans.

Article 3 - Project Intellectual Property

3.1 Project Results. Mpex shall solely own, and PARI hereby assigns to Mpex, all
right, title and interest in and to the Project Data and all tangible chemical,
biochemical or biological materials, in each case that are generated or created
by or for PARI in the course of performing the Work Plans (“Project Results”).
The Project Results shall be the Confidential Information of Mpex, and PARI
shall not have the right to use the Project Results other than to perform the
Project, without the prior written consent of Mpex.

3.2 Project Intellectual Property. Subject to this Section 3.2 below, the
Parties shall jointly own all Project Intellectual Property (other than the
Project Results), including any Patent Rights filed thereon by either Party
(such Patent Rights, the “Project Patents”). Each Party hereby assigns to the
other Party an undivided joint ownership interest in and to all such Project
Intellectual Property, and agrees to assist the other Party, upon the other
Party’s reasonable request and at the other Party’s expense, to secure or
perfect any and all such rights.

(a) PARI Exclusive Rights. Mpex hereby grants PARI a worldwide, royalty free,
exclusive right and license, with the right to grant and authorize sublicenses:
(i) under its interest in the jointly owned Project Intellectual Property, to
make, use, sell, offer for sale, import, practice and otherwise exploit the
subject matter thereof, in each case for use with PARI Nebulizers to deliver
drug substances other than with Fluoroquinolones and/or Efilux Pump Inhibitors;
and (ii) under its interest in those claims of jointly owned Project Patents
that claim solely improvements to specific design elements of the hardware
apparatus or the software of a vibrating mesh nebulizer device, to make, use,
sell, offer for sale and import, practice and to otherwise exploit the subject
matter claimed therein. It is understood that, as used herein, the patent claims
described in clause (ii) above shall be claimed independently of any particular
drug or class of drugs within Fluoroquinolones and/or Efilux Pump Inhibitors or
method of therapeutic treatment involving such drugs, and not otherwise directed
to blocking the field of pulmonary

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

12



--------------------------------------------------------------------------------

administration of any Fluoroquinolones and/or Efilux Pump Inhibitors. To the
extent there are patentable improvements to specific design elements of the
hardware apparatus or the software of a vibrating mesh nebulizer device within
the Project Intellectual Property, if desired by either Party, the Parties shall
use their Commercially Reasonable Efforts to file for a patent thereon in a
manner that includes claims qualifying under clause (ii) above. The rights
granted to PARI under (ii) above shall be within the PARI Intellectual Property
licensed to Mpex under Section 4.1 below.

(b) Mpex Exclusive Rights. PARI hereby grants Mpex a worldwide, royalty-free
exclusive right and license, with the right to grant and authorize sublicenses,
under its interest in the jointly owned Project Intellectual Property other than
those patent claims described in clause (ii) of Section 3.2(a) above, to make,
use, sell, offer for sale, import, practice and otherwise exploit the subject
matter thereof, for use with devices other than PARI Nebulizers to deliver
Fluoroquinolones and/or Effiux Pump Inhibitors.

(c) Shared. Each Party shall be free to use, and to grant and authorize
nonexclusive sublicenses under, the jointly owned Project Intellectual Property
outside of the exclusive areas described above, and the exclusivity granted in
Article 4. Except as expressly set forth in this Agreement, neither Party shall
be required to obtain the consent of, or to account to the other Party, with
respect to the use, license, assignment or exploitation of Project Intellectual
Property by reason of joint ownership thereof, and each Party hereby waives any
such rights it has under the laws of any country. It is understood that the
exclusivity granted in Section 3.2(a)(i) above shall not apply with respect to
any liquid aerosol delivery device (“Existing Nebulizer”), if Mpex, its
Affiliates or sublicensees were practicing the jointly owned Project
Intellectual Property in connection with such Existing Nebulizer prior to the
time such Existing Nebulizer became a PARI Nebulizer hereunder. Notwithstanding
Section 3.2(a)(i) above, Mpex, its Affiliates or sublicensees may continue to
practice the jointly owned Project Intellectual Property in connection with such
Existing Nebulizer and improvements and new versions thereof after such Existing
Nebulizer becomes a PARI Nebulizer hereunder.

3.3 Existing Intellectual Property. Each Party shall retain all of its right,
title and interest in and to the Intellectual Property owned or Controlled by
such Party as of the Effective Date (subject to Article 4 below). Mpex hereby
grants PARI a royalty-free non-exclusive license under the Mpex Intellectual
Property solely to perform PARI’s obligations and responsibilities under the
Work Plans. Likewise, PARI hereby grants Mpex a royalty-free non-exclusive
license under the PARI Intellectual Property solely to perform Mpex’s
obligations and responsibilities under the Work Plans.

3.4 Default on Project Fees. Subject to Article 14, including without limitation
Section 14.1 and 14.3, in the event of a default in the payment of any Project
Fees under this Agreement, which default is not cured within thirty (30) days
after written notice thereof by PARI referencing this Section 3.4, specifying in
detail the amount of Project Fees alleged to be unpaid and a calculation
thereof, providing all relevant supporting documentation evidencing such
calculation (“Project Fee Default”), then notwithstanding Section 3.1 above,
PARI shall not be obligated under Section 3.1 to assign to Mpex ownership of the
specific Project Results to which unpaid Project Fees pertain, and as a result,
Mpex shall not have the right to use such specific Project Results generated or
created by PARI that were not paid for by Mpex until such Project Fees are paid.
In such event, however, it is understood that Mpex shall retain the right to use
and exploit other Project Intellectual Property that Mpex has fully paid for and
all Project Patents, other than those claims of Project Patents that are enabled
solely by such specific Project Results that were not paid for by Mpex, and that
would not be enabled otherwise (“Defaulted Claims”), in accordance with
Section 3.2 above. In the event of a Project Fee Default, neither Party shall
initiate or continue filing for prosecution of such Defaulted Claims (other than
those patent claims described in clause (ii) of Section 3.2(a) above) except
upon mutual agreement, provided that if such Defaulted Claims

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

13



--------------------------------------------------------------------------------

have issued, they shall not block Mpex from exercising its rights with respect
to the other Project Intellectual Property that it has paid for (i.e., such
Defaulted Claims shall be non-exclusively licensed to Mpex for pulmonary
administration of Fluoroquinolones and/or Effiux Pump Inhibitors). In addition,
if such Project Fee Default is a material default, taking into account the total
Project Fees paid or to be paid over all of the Work Plans during the
Feasibility Phase (if occurring during the Feasibility Phase) or the Development
Phase (if occurring during the Development Phase), then PARI may request
reasonable assurances that Mpex shall continue to pay ongoing Project Fees and
if not received, PARI may suspend further performance of the Work Plans until
such assurances are received or such Project Fee Default is paid.

3.5 Scientific Records. PARI shall maintain laboratory notebooks and all
technical, scientific, accounting and other records in sufficient detail and (as
appropriate, in good scientific manner, including documenting the use of GLP or
GMP practices) which shall reflect work done, results achieved, intellectual
property developed, including all data in the form required by Applicable Laws
and Standards. Such records shall be kept for a period of three (3) years after
completion or termination of the respective Work Plan or a longer period
mandated by Applicable Laws and Standards.

Article 4 - Commercial License

4.1 Commercial License.

4.1.1 Exclusive Grant in Mpex Field. PARI hereby grants Mpex a royalty-bearing
right and license in the Mpex Territory, with the right to grant and authorize
sublicenses (provided such sublicenses shall comply with the terms of this
Agreement), under PARI Intellectual Property to develop, manufacture, use, sell,
offer for sale, import, export, distribute or otherwise exploit Drug Products
for use in the Mpex Field, including the development, manufacture, use, sale,
import, export, distribution and other exploitation of any Products for use in
Licensed Configurations. For clarity, the license of this Section 4.1.1 shall be
exclusive in the Mpex Field even as to PARI, and PARI shall not practice itself,
nor grant to a third party, any rights with respect to PARI Intellectual
Property for use in the Mpex Field in the Mpex Territory, except as set forth in
Section 4.4 or Section 7 .1 (b). The Parties agree that Mpex shall remain fully
responsible for performance of this Agreement notwithstanding any sublicenses
granted by Mpex.

4.1.2 Manufacturing Rights. Notwithstanding Section 4.1.1 above, Mpex covenants
that it shall not exercise rights to manufacture the Project Nebulizer or any
[***] under the license of this Section 4.1 except pursuant to Section 7.6
below; provided that Mpex or its designated contract manufacturer shall be
authorized to download any software accompanying the [***] directly onto such
[***] with PARI’s consent and according to PARI’s Specifications.

4.1.3 Restriction of Certain Sublicenses. Notwithstanding Section 4.1.1 above,
Mpex shall not grant to a PARI Competitor a sublicense under the PARI
Intellectual Property with respect to a [***], without PARI’s consent. For such
purposes a “PARI Competitor” shall mean an entity identified in Exhibit 4.1.3
hereto, [***].

4.1.4 Sublicense of TTP Technology. Mpex acknowledges that a portion of the PARI
Intellectual Property includes PARI’s rights under the Third Party License
Agreement. In the event Mpex transfers or sublicenses the license granted in
this Section to a third party, such rights shall be excluded from such transfer
or sub-license. However, in the event that Mpex transfers or sublicenses to a
third party any of the license rights granted in this Section 4.1, upon Mpex’s
request, PARI shall directly grant to such third party a sublicense of PARI’s
rights under the Third Party License Agreement for no

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

14



--------------------------------------------------------------------------------

additional consideration, other than that already due to PARI under this
Agreement with respect to any transfer or sublicense of rights granted to Mpex
in this Section 4.1. Such transfer or sublicense shall be subject to the terms
and conditions of this Agreement.

4.2 Exclusivity of Efforts. The Parties acknowledge and agree that nothing
contained in Section 4.2 below shall limit PARI from researching, developing,
manufacturing, or commercializing medical devices (including existing devices)
other than the Project Nebulizer for use in the Mpex Territory as a stand-alone
device (i.e., independent of any particular drug product), that are not intended
by PARI for use within the Mpex Field. In addition, it is understood that [***].

(a) Feasibility Phase. Subject to Section 4.2(d) below, until the end of the
Feasibility Phase but no later than [***] (“First Exclusive Period”), PARI
agrees that it and its Affiliates shall not directly or indirectly engage in any
activities or participate in any business, or otherwise compete with Mpex
(including developing or manufacturing for, selling products to, assisting, or
licensing, divesting or transferring rights under PARI Intellectual Property to,
any third party) in the Mpex Territory in connection with the research,
development, manufacture and/or commercialization of Fluoroquinolones for
pulmonary administration.

(b) First Phase II Trial. Subject to Section 4.2(d) below, after the First
Exclusive Period, and until six (6) months after initiation of the first Phase
II Trial of a Drug Product, but in no event extending beyond [***] (“Second
Exclusive Period”), PARI agrees that it and its Affiliates shall not directly or
indirectly engage in any activities or participate in any business, or otherwise
compete with Mpex (including developing or manufacturing for, selling products
to, assisting, or licensing, divesting or transferring rights under PARI
Intellectual Property to, any third party) in the Mpex Territory in connection
with the research, development, manufacture and/or commercialization of [***].

(c) Extended Exclusive Period. Subject to Section 4.2(d) below, after the end of
the Second Exclusive Period, and during the term of this Agreement (“Extended
Exclusive Period”), PARI agrees that it and its Affiliates shall not directly or
indirectly engage in any activities or participate in any business, or otherwise
compete with Mpex (including developing or manufacturing for, selling products
to, assisting, or licensing, divesting or transferring rights under PARI
Intellectual Property to, any third party) in the Mpex Territory in connection
with the research, development, manufacture and/or commercialization [***]. Upon
each of the following events: (i) the end of the Feasibility Phase, (ii) first
filing of an Investigational New Drug Application (“IND”) for a Drug Product,
and (iii) each milestone event set forth in Sections 5.3, 5.4 and 5.5, the
Parties agree to negotiate in good faith concerning expansion of the scope of
the indication subject to this Section 4.2(c) into other indications of
Fluoroquinolones within the Mpex Field that have not been already partnered by
PARI at such time.

(d) Mpex Diligence. PARI’s obligations under each of Sections 4.2(a), (b) and
(c) shall be conditioned upon: (i) during the Feasibility Phase, Mpex using
Commercially Reasonable Efforts to perform the tasks assigned to Mpex under the
Work Plans, and (ii) thereafter, Mpex complying with its diligence obligations
as set forth in Section 7.1(a). In the event PARI believes Mpex has failed to
use such Commercially Reasonable Efforts, PARI shall notify Mpex who, subject to
Section 14.3, shall have a period of [***] days thereafter to resume using such
Commercially Reasonable Efforts in order to maintain the exclusivity of efforts
provisions of this Section 4.2. Notwithstanding the foregoing, in the event that
Mpex, by itself or through its Affiliates or Sublicensees, does not meet a
milestone in the development timeline set forth in Exhibit 4.2(d) by the time
period set forth therein (subject to the adjustments set forth therein, but
without any further cure period as set forth in this Section 4.2(d) above or
Section 15 .2), then PARI shall have the option upon written notice, to
terminate thereafter its obligation to not compete with Mpex as set forth in
this Section 4.2, provided that Mpex has not met such milestone prior to such
notice.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

15



--------------------------------------------------------------------------------

4.3 Sinusitis Field. Except as set forth in Section 4.2 above, this Article 4
shall not be deemed to prevent PARI and its Affiliates from pursuing any
Fluoroquinolone outside the Mpex Field for its business purposes. Until the
license set forth in Section 4.1.1 has been rendered nonexclusive, Mpex shall
have a right of first negotiation with respect to the grant by PARI of rights
for the delivery of the lead product Levotloxacin or the back-up Fluoroquinolone
within the Mpex Field, alone or in combination with other active ingredient(s),
for the non-pulmonary treatment of sinusitis (“Sinusitis Field”). PARI shall
notify Mpex in writing prior to negotiation with any third party with respect to
delivery of such a Fluoroquinolone in the Sinusitis Field. After receipt of such
notice, Mpex shall have a period of [***] days to notify PARI in writing as to
whether Mpex desires to exercise its right of first negotiation. In the event
Mpex does not notify PARI within such [***] day period of its desire, or if the
Parties do not enter into a signed term sheet, letter of intent or heads of
agreement or other similar signed document with respect to the Sinusitis Field
within [***] days after PARI’s receipt of Mpex’s notice of its desire to
exercise its right of first negotiation with respect thereto, the Parties’
rights and obligations with respect to the Sinusitis Field under this
Section 4.3 (except the last sentence of this Section 4.3) shall terminate, and
PARI shall be free to pursue the delivery of such Fluoroquinolone in the
Sinusitis Field with a third party in its sole discretion. In any event, PARI
agrees to keep its activities with respect to the Sinusitis Field separate from
its activities for Mpex under this Agreement, and not to use any Project Results
for the Sinusitis Field without Mpex’s prior written consent and appropriate
compensation to Mpex.

4.4 Election of [***]. As used herein, “Primary Program” shall mean the first
program initiated for development and/or commercialization of a Licensed
Configuration hereunder, which the Parties currently contemplate will be a [***]
for an indication within cystic fibrosis. In the event, however, that Mpex has
made an affirmative company decision [***], Mpex shall promptly notify PARI in
writing referencing this Section 4.4. Mpex shall make any such affirmative
company decision in good faith based on, e.g., technical, regulatory, commercial
and/or economic considerations. In the event of (i) [***], or (ii) if the first
Phase III Trial of a Drug Product for use in a Licensed Configuration by or
under authority of Mpex is not [***]:

(a) Sections 4.2(a) through (c) shall thereafter terminate and be of no further
effect;

(b) The license set forth in Section 4.1.1 is rendered non-exclusive under this
Section 4.4, and the applicable royalties for all Licensed Configurations [***]
shall be as set forth in Section 6.2.2. Section 6.2.1 shall not apply
thereafter. In addition, in such event, Mpex shall be deemed to have satisfied
all of its obligations under Section 7.1(a) if it is using Commercially
Reasonable Efforts to pursue development and/or commercialization of at least
one (1) configuration that is licensed under Section 4.1.1 (or under the license
mutually agreed pursuant to clause (c) below), in at least one (1) Major
Country, and provides annual reports summarizing such efforts to PARI. PARI
shall thereafter not have the right to exercise its option under Section 7.1(b),
and Section 7.1(b) shall be terminated;

(c) Mpex shall have the right under this Section 4.4 to negotiate with PARI in
good faith the terms (i) for maintaining the license of Section 4.1.1 as
exclusive, and/or (ii) for the inclusion of additional Fluoroquinolones within
the Mpex Field, which terms shall be as mutually agreed by the Parties;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

16



--------------------------------------------------------------------------------

(d) Mpex may continue to [***] in the Mpex Field, to the extent [***], from time
to time, after the license of Section 4.1.1 [***], until initiation of the first
Phase III Trial for a Licensed Configuration by or under authority of Mpex; and

(e) For clarity, the exclusivity granted to Mpex under Section 3.2(b) shall not
be affected by this Section 4.4. In addition, Section 3.4 shall remain
applicable in accordance with its terms.

It is understood that Mpex shall be deemed, without limitation, to be [***] if
it is then [***]. In addition, it is understood that Mpex may elect under the
license of Section 4.1 to investigate, pursue or commercialize [***] in or
outside the Mpex Field [***], as secondary programs or alternative programs, and
may [***] for the different active ingredients licensed hereunder and/or for
different indications.

Article 5 - Upfront Project Fee, License Fee and Milestones

5.1 Upfront Project Fee. Within ten (10) days after the Effective Date, Mpex
shall pay PARI [***] in cash, as an upfront Project Fee. [***].

5.2 License Fee. In partial consideration of the rights and licenses granted by
PARI under this Agreement, Mpex shall within ten (10) business days after the
completion of the Feasibility Phase, but no later than [***]: (i) pay to PARI
[***] in cash; and (ii) issue to PARI (without any payment by PARI to Mpex) the
equivalent of [***] in shares of Mpex preferred stock, [***]. It is understood
that in connection with clauses (ii) of Sections 5.2 and 5.3 and in connection
with Section 6.6(c), as a pre-condition of the issuance of the respective shares
of Mpex preferred stock to PARI, PARI shall be required to enter into a
Preferred Stock Purchase Agreement and other associated documents, in the same
or substantially the same form as agreed to by the other investor(s) of the
respective last round of financing.

5.3 First Milestone. In further consideration of the rights and license granted
by PARI under this Agreement, Mpex shall within ten (10) business days after
receipt and acceptance by Mpex of the first shipment of Drug Product and a
Project Nebulizer for use in a [***], manufactured in compliance with GMP and
ordered for the first clinical trial thereof conducted by or under authority of
Mpex (i) pay to PARI [***] in cash and (ii) issue to PARI (without any payment
by PARI to Mpex) the equivalent of [***] in shares of Mpex preferred stock, of
the same series as the last round of financing prior to such payment, at the
price per share established by such financing.

5.4 Clinical Milestones for [***] not containing Fluoroquinolones. In further
consideration of the rights and license granted by PARI under this Agreement,
Mpex agrees to make the following milestone payments to PARI, within ten
(10) business days after the first achievement of the corresponding events set
forth below by or under authority of Mpex, with respect to the first Drug
Product not containing a Fluoroquinolone and the first Project Nebulizer, for
use in a [***]:

 

EVENT

   MILESTONE
PAYMENT  

1. Receipt and acceptance by Mpex of the first shipment of such Drug Product and
Project Nebulizer, manufactured in compliance with GMP and ordered by Mpex for
the first (pivotal) Phase II Trail

     [*** ] 

2. Receipt and acceptance by Mpex of the first shipment of such Drug Product and
Project Nebulizer, manufactured in compliance with GMP and ordered by Mpex for
the first (pivotal) Phase II Trial

     [*** ] 

3. First MAA submission in a Major Country for such Drug Product and Project
Nebulizer

     [*** ] 

4. First receipt of Marketing Approval in a Major Country for such Drug Product
and Project Nebulizer

     [*** ]    

 

 

 

Total (for [***] not containing Fluoroquinolones

     [*** ]    

 

 

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

17



--------------------------------------------------------------------------------

5.5 Clinical Milestones for [***] containing Fluoroquinolones. In further
consideration of the rights and license granted by PARI under this Agreement,
Mpex agrees to make the following milestone payments to PARI, within ten
(10) business days after the first achievement of the corresponding events set
forth below by or under authority of Mpex, with respect to the first Drug
Product containing a Fluoroquinolone and the first Project Nebulizer, for use in
a [***], including if such Drug Product contains a combination of a
Fluoroquinolone with an Efflux Pump Inhibitor:

 

EVENT

   MILESTONE
PAYMENT  

1. Receipt and acceptance by Mpex of the first shipment of such Drug Product and
Project Nebulizer, manufactured in compliance with GMP and ordered for the first
(pivotal) Phase II Trial

     [*** ] 

2. Receipt and acceptance by Mpex of the first shipment of such Drug Product and
Project Nebulizer, manufactured in compliance with GMP and ordered for the first
Phase III Trial

     [*** ] 

3. First MAA submission in a Major Country for such Drug Product and the Project
Nebulizer

     [*** ] 

4. First receipt of Marketing Approval in a Major Country for such Drug Product
and the Nebulizer

     [*** ] 

5. First Commercial Sale of such Drug Product and the Project Nebulizer in a
Major Country

     [*** ]    

 

 

 

Total (for [***] containing Fluoroquinolones

     [*** ]    

 

 

 

5.6 Certain Terms Pertaining to the Milestone Payments and Upfront License Fee.
For clarity, a single Drug Product shall fall within either Section 5.4 or 5.5
but not both. However, Mpex may develop more than one Drug Product, one of which
covered by Section 5.4, and one covered by 5.5, in which case Mpex shall owe
milestone payments under both Sections 5.4 and 5.5, in the order in which the
corresponding milestone events are achieved. Each of the payments set forth in
Sections 5.2, 5.3, 5.4 and 5.5 shall be made only once. Milestone payments shall
not be due under Section 5.4 or 5.5 with respect to clinical feasibility
studies, additional Phase II Trials or Phase III Trials beyond the first such
study, or development of more than one Licensed Configuration for a Drug Product
or more than one Drug Product covered by each such section. The total cumulative
milestone payments due under Sections 5.4 and 5.5 shall in no event exceed
[***]. The total cumulative payments under Sections 5.2 through 5.5 shall in no
event exceed [***] and the equivalent of [***] in Mpex preferred stock.

5.7 New Project. It is understood that PARI would not be obligated as part of
the Project to develop formulations of [***], for use in a [***]. If the Parties
agree for PARI to develop such other combinations in a [***], then the Parties
would negotiate appropriate terms and conditions for such a product.

Article 6 - Royalties

6.1 Royalties for [***]. In further consideration of the rights and license
granted by PARI under this Agreement, during the Royalty Term, subject to the
terms and conditions of this Agreement,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

18



--------------------------------------------------------------------------------

Mpex agrees to pay PARI a running royalty equal to the following percentage of
the Net Sales of Drug Product for use in a [***], which is sold by Mpex, its
Affiliates or Sublicensees. Such royalties shall be paid in accordance with
Section 9.2 below.

(a) [***] meeting Performance Specification A. In the event such [***] meets the
Performance Specification A as set forth in Exhibit 6.1, the applicable royalty
percentage shall be [***] percent ([***]%).

(b) [***] meeting Performance Specification B. In the event such [***] meets the
Performance Specification B as set forth in Exhibit 6.1, the applicable royalty
percentage shall be [***] percent ([***]%).

6.2 Royalties for Using an [***].

6.2.1 Royalties for Using an [***] under an Exclusive License.

In further consideration of the rights and license granted by PARI under this
Agreement, during the Royalty Term, subject to the terms and conditions of this
Agreement and provided that the license set forth in Section 4.1.1 has not been
rendered non-exclusive pursuant to Section 4.4 or 7.1(b), Mpex agrees to pay
PARI a running royalty equal to the following percentage of the Net Sales of
Drug Products for a Licensed Configuration using an [***], which is sold by
Mpex, its Affiliates or Sublicensees. All such royalties shall be paid in
accordance with Section 9.2 below.

(a) Drug Product Covered by Patent Rights. In the event the composition of such
Drug Product (independent of any inhalation delivery device) is Covered by one
or more Valid Claim(s) of any Patent Rights within the PARI Intellectual
Property in the country for which it is sold, then Mpex shall pay the following
royalties to PARI with respect to the Net Sales of such Drug Product. The
applicable royalty percentage shall be between [***] percent ([***]%) and [***]
percent ([***]%), and shall be negotiated between the Parties in good faith
based on the extent of exclusivity provided by such Patent Rights, the extent to
which performance of the Drug Product is enhanced by incorporation of such PARI
Intellectual Property, Mpex’s contributions to the technology of such Drug
Product, and other factors agreed as appropriate by the Parties at the time of
such negotiation. In the event the Parties fail to agree on such royalty
percentage within [***] days after a request by Mpex to negotiate such
percentage, such royalty percentage shall be equal to:

(i) [***] percent ([***]%) in the event the composition of such Drug Product
(independent of any inhalation delivery device) is so Covered by Valid Claim(s)
of PARI Background Patents but not by any Project Patents nor any Mpex
Background Patents. As used herein, “PARI Background Patents” means any Patent
Rights within the PARI Intellectual Property other than the Project Patents.
“Mpex Background Patents” means any Patent Rights owned or Controlled by Mpex
other than the Project Patents and the PARI Patent Rights licensed hereunder.

(ii) [***] percent ([***]%) in the event the composition of such Drug Product
(independent of any inhalation delivery device) is so Covered by Valid Claim(s)
of Project Patents but not of any PARI Background Patents, and such Drug Product
is also Covered by Valid Claim(s) of Mpex Background Patents.

(iii) [***] percent ([***]%) in the event the composition of such Drug Product
(independent of any inhalation delivery device) is so Covered by Valid Claim(s)
of Project Patents, but neither clause (i) nor (ii) above applies.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

19



--------------------------------------------------------------------------------

(b) Drug Product not Covered by Patent Rights. In the event the Drug Product
that is subject to this Section 6.2.1, by itself, is not Covered by one or more
Valid Claim(s) of Patent Rights within the PARI Intellectual Property in the
country for which it is sold, then the applicable royalty shall be [***] percent
([***]%) of the Net Sales in such country of such Drug Product by Mpex, its
Affiliates or Sublicensees.

6.2.2 Royalties for Using an [***] under a Non-Exclusive License. In further
consideration of the rights and license granted by PARI under this Agreement,
during the Royalty Term, subject to the terms and conditions of this Agreement,
in the event the license set forth in Section 4.1.1 has been rendered
non-exclusive pursuant to Section 4.4 or 7.1(b), Mpex agrees to pay PARI a
running royalty equal to the following percentage of the Net Sales of Drug
Products for a Licensed Configuration using an [***], which is sold by Mpex, its
Affiliates or Sublicensees. All such royalties shall be paid in accordance with
Section 9.2 below.

(a) Drug Product Covered by Patent Rights. In the event the composition of such
Drug Product (independent of any inhalation delivery device) is Covered by one
or more Valid Claim(s) of any Patent Rights within the PARI Intellectual
Property in the country for which it is sold, then Mpex shall pay as royalties
to PARI with respect to the Net Sales of such Drug Product equal to [***]
percent ([***]%) of such Net Sales.

(b) Drug Product not Covered by Patent Rights. In the event such Drug Product,
by itself, is not Covered by one or more Valid Claim(s) of Patent Rights within
the PARI Intellectual Property in the country for which it is sold, then the
applicable royalty shall be [***] percent ([***]%) of the Net Sales in such
country of such Drug Product by Mpex, its Affiliates or Sublicensees.

6.3 Royalties on Drug Products in Licensed Configuration Only. No royalty shall
be due on the Project Nebulizer, the [***], the [***] or on Drug Products that
are not intended for use in a Licensed Configuration. In addition, only one
royalty shall be paid with respect to each unit of Drug Product that is subject
to royalties under this Article 6. In addition, for clarity, only one of
Sections 6.1, 6.2.1 or 6.2.2 shall apply with respect to any particular Licensed
Configuration, depending on whether it is a [***], a configuration involving an
[***] and whether or not the license set forth in Section 4.1.1 has been
rendered non-exclusive.

6.4 Adjustments to Royalties.

(a) Third Party Royalties. As between the Parties, Mpex shall be solely
responsible for any royalties or other amounts for third party patent rights or
technologies (“Third Party IP”) Covering the active ingredients of the Drug
Product and/or formulation of the Drug Product comprising Mpex Background
Intellectual Property (“Mpex Background Formulation”). As between the Parties,
PARI shall be solely responsible for any royalties or other amounts for Third
Party IP Covering the Project Nebulizer (including the [***]) and/or formulation
of the Drug Product comprising PARI Background Intellectual Property. With
respect to Third Party IP not addressed above in this Section 6.4(a), including
e.g., Third Party IP Covering the combination of the Project Nebulizer with the
Drug Product or Covering the formulation of the Drug Product developed
hereunder, or that broadly claim pulmonary administration of active ingredients
in the Mpex Field, in the event Mpex, its Affiliates or Sublicensees becomes
obligated to pay royalties or other amounts for such Third Party IP, then Mpex

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

20



--------------------------------------------------------------------------------

and PARI shall equally share responsibility for such amounts, i.e., Mpex may
deduct [***] percent ([***]%) of such amounts from the royalties owed PARI under
this Article 6; provided such royalties paid to PARI will not be (i) reduced at
all in cases where Section 6.1(a), 6.2.1(b) or 6.2.2(b) applies, and (ii) so
reduced to [***] percent ([***]%) in cases where Section 6.1(b) applies and
(iii) so reduced to less than (x) [***] percent ([***]%) if Section 6.2.1(a)(i)
applies, (y) [***] percent ([***]%)] if Section 6.2.1(a)(ii) or 6.2.2(a)
applies, and (z) [***] percent ([***]%) if Section 6.2.1 (a)(iii) applies, and
further provided that sharing of responsibility for amounts or royalties paid
for such Third Party IP under clauses (i) through (iii) above may be further
adjusted by the Parties after discussion and upon mutual agreement in writing.
The [***] payments due PARI under Section 6.5 below by Mpex, its Affiliate(s) or
Sublicensee(s), subject to the limitations set forth in the preceding sentence,
shall be adjusted proportionately to the reduction in the corresponding royalty
rate as set forth in this Section 6.4(a); provided that the [***] shall not be
so reduced by more than [***] percent ([***]%). As used herein, “Mpex Background
Intellectual Property” means any Intellectual Property owned or Controlled by
Mpex other than the Project Intellectual Property and the PARI Intellectual
Property licensed hereunder, and “PARI Background Intellectual Property” means
any PARI Intellectual Property other than the Project Intellectual Property. For
clarity, the total reductions under this Section 6.4(a) and 6.4(c) and 6.4(d)
below shall not result in more than a [***] percent ([***]%) reduction in the
aggregate in the royalties otherwise owing under this Agreement, nor more than a
[***] percent ([***]%) reduction in the aggregate in the [***] owed under
Section 6.5 below.

(b) Combination Product. In the event (i) a Drug Product is sold in combination
with the Project Nebulizer, [***] or other components for a single price, or
(ii) a Drug Product or a Licensed Configuration is sold in combination with
services or other products, amounts invoiced for such combination sales for
purposes of calculating Net Sales of the Drug Product in such combination shall
be reasonably allocated between such amounts attributable to the Drug Product
and amounts attributable to the Project Nebulizer, [***], services, other
products or other active ingredients (“Non-Royalty Components”), by or under
authority of Mpex. Such allocation shall be based on the relative value(s) of
the Drug Product and of the Non-Royalty Components, and if the Parties are
unable to agree on such allocation, the allocation shall be determined in
accordance with Section 14.4 below. In the event a Drug Product for a Licensed
Configuration using an [***] contains active ingredients other than compounds in
the Mpex Field, then upon Mpex’s request, the Parties shall negotiate in good
faith an appropriate allocation of the Net Sales thereof attributable to the
relative contribution of the PARI Intellectual Property to enabling such new
combination product.

(c) No Exclusivity for [***] or PARI Competition. On a Drug Product-by-Drug
Product and country-by-country basis, (i) [***], or (ii) if [***], then the
royalties payable under Sections 6.1 and 6.2.1(a), as applicable, shall
thereafter be reduced by [***]. For the avoidance of doubt, in the event both
subsections (i) and (ii) above apply, then the royalties payable shall only be
reduced once by [***]. In the event the royalties payable under Section 6.1 or
6.2.1(a) are reduced by [***], then the [***] shall also be reduced by [***].
For clarity, the royalties payable under Sections 6.2.1(b), 6.2.2(a) and
6.2.2(b) shall not be reduced by operation of this Section 6.4(c).

(d) Exclusivity limited to Drug Product in a [***]. [***], then the royalties
payable under Section 6.1 on the Drug Product used in such [***] shall be
reduced by [***] on a country-by-country basis. For clarity, the [***] reduction
set forth in this Section 6.4(d) shall not apply if the [***] reduction in
Section 6.4(c) applies to a [***].

(e) Royalty on Sublicensee’s Net Sales. In the event that the royalty charged
under this Article 6 with respect to a Sublicensee’s Net Sales renders a
sublicense agreement desired by Mpex economically infeasible, then upon the
request of Mpex, the Parties shall discuss the situation in good

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

21



--------------------------------------------------------------------------------

faith, including if mutually agreed, a reduction of the royalty percentage paid
on the Net Sales of the Sublicensee in return for a sharing with PARI of certain
of the payments received from the Sublicensee other than royalties. However, it
is understood that no such reduction or sharing shall be effective unless and
until mutually agreed in writing by the Parties, and this Section 6.4(e) shall
not be subject to arbitration under Section 14.2 below.

6.5 [***]. Mpex shall pay to PARI an [***] in accordance with Section 9.3 below.

(a) Determining the [***].

(i) In the event that Mpex is then commercially selling a Drug Product that is
subject to the [***] percent ([***]%) royalty under Section 6.1 above, the
“[***]” shall be determined by the following table.

 

Year of Sales

  

[***]

1st    [***] 2nd    [***] 3rd    [***] 4th    [***] 5th    [***] 6th and
thereafter    [***]

(ii) In the event clause (i) above does not apply, and Mpex is then commercially
selling a Drug Product that is subject to the [***] percent ([***]%) royalty
under Section 6.1 above, the [***] shall be determined by the following table.

 

Year of Sales

  

[***]

1st    [***] 2nd    [***] 3rd    [***] 4th    [***] 5th    [***] 6th and
thereafter    [***]

(iii) In the event clauses (i) and (ii) above do not apply (i.e., the only Drug
Products for use in Licensed Configurations being sold by Mpex at the time are
those subject to royalties under Section 6.2), then the [***] shall be: A x B /
[***]%, where A is the amount determined using the table set forth in clause
(ii) above, and B is the highest royalty rate applicable to the Drug Products
then being commercialized by Mpex under Section 6.2 above.

(b) Adjustment of [***]. In the event that (i) Mpex fails to achieve sufficient
Net Sales of Drug Products to accrue royalties pursuant to this Article 6 in
excess of the [***] payment for any calendar year, and (ii) such failure is
caused by the factors described in this Section 6.5(b) below that are beyond
Mpex’s reasonable control (and not caused by Mpex’s negligence or its failure to
comply with its diligence obligations under Section 7.1(a)), then the [***]
shall be reasonably adjusted to account for such factors pursuant to the mutual
agreement of the Parties. In the event the Parties cannot agree on a reasonable
adjustment, then either Party may elect to have such adjustment determined
pursuant to Section 14.4. The factors include failure to achieve the
Specifications for a [***] as anticipated herein,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

22



--------------------------------------------------------------------------------

PARI’s inability to supply Project Nebulizers as ordered and forecasted by Mpex,
product recalls, litigation or adverse events, safety or quality issues
involving the Project Nebulizer, Drug Product or the Licensed Configuration,
material restrictions imposed by a Regulatory Authority with respect to the
Project Nebulizer, Drug Product, Licensed Configuration, or the marketing,
distribution or use thereof, and PARI competition as described in
Section 6.4(c)(ii); but not including inaccurate forecasting by Mpex causing
Products to be out of stock, poor marketing or execution on sales by or on
behalf of Mpex, late start on obtaining reimbursement codes by Mpex, competition
other than from PARI or third parties licensed by PARI, or defects or issues
caused by use of [***] in the Licensed Configuration. Notwithstanding the
foregoing, the Parties acknowledge and agree that PARI’ s general research,
development, manufacture, or commercialization of medical devices (including
existing devices) other than the Project Nebulizer as stand-alone devices (i.e.,
independent of any particular drug product) shall not be deemed to be
competition from PARI or third parties licensed by PARI.

(c) Failure to pay [***]. In the event Mpex does not pay the [***] payment due
under Section 6.5, PARI may notify Mpex thereof in writing, specifying such
default. If Mpex does not, within [***] days thereafter, either cure such
default or dispute in good faith its obligation to pay such amount in writing,
PARI shall have the right to render non-exclusive the license set forth in
Section 4.1.1 upon written notice to Mpex. [***]. The royalty rates set forth in
this Article 6 shall remain unchanged due to the license of Section 4.1.1 so
becoming nonexclusive, subject to Section 6.4(c).

6.6 Royalty Buydown. Mpex, in its sole discretion, shall have the right, on one
or more occasions, to decrease the Actual Royalty Rates through the mechanism
described in this Section 6.6, to not less than: (i) [***] percent ([***]%) of
the Stated Royalty Rates, except (x) the [***] percent ([***]%) set forth in
Section 6.1(b) may be further decreased to [***] percent ([***]%) if such
decrease is requested by Mpex prior to the First Commercial Sale of the
respective Drug Product, (y) the [***] percent ([***]%) set forth in Sections
6.2.1 (b) and 6.2.2(b) may not be decreased through the mechanism of this
Section 6.6, and (z) the royalty rate set forth in Section 7.1(c)(i)(y) may be
so decreased to [***] percent ([***]%) if such decrease is requested by Mpex
prior to First Commercial Sale of the respective Drug Product (the minimum
royalty rates set forth in clauses (i) and (x) through (z), the “Royalty Buydown
Floor”). As used herein, the “Actual Royalty Rates” means the royalty rates
payable by Mpex for the different categories of Drug Products and Licensed
Configurations, having taken into account the adjustments of Section 6.4 and any
other applicable royalty adjustments under this Agreement. “Stated Royalty
Rates” means the royalty rates set forth in Sections 6.1, 6.2.1, 6.2.2 and
7.1(c)(i)(y), and without taking into account any other applicable adjustments
to royalties. In the event that after the Net Present Value has been determined
under this Section 6.6, and the assumed Actual Royalty Rates for purposes of
such calculation are further adjusted due to the application of Sections 4.4,
6.4(a), 6.4(b), 6.4(c), 6.4(d) or other adjustments, Mpex shall retain the full
benefit of the Net Present Value that it has already paid (i.e., the reduction
in royalty rates purchased under this Section 6.6 shall apply after such
adjustments), provided that if as a result, the Actual Royalty Rates would go
below the Royalty Buydown Floor, Mpex shall instead receive [***] hereunder for
the portion of the Net Present Value which it was unable to apply to decrease
the royalties (calculated on a pro-rata basis, based on the proportion of the
purchased royalty buydown unable to be applied because it would result in the
Actual Royalty Rates falling below the Royalty Buydown Floor, and the remaining
duration of the Projected Royalty Period).

(a) Upon request by Mpex at any time after issuance of the QA audited draft
Clinical Trial Summary Report (including evaluation of primary endpoints) upon
completion of the first Phase II Trial of a Drug Product for use in a Licensed
Configuration, provided Mpex has made such report available to PARI and PARI has
had [***] days to review such report, the Parties shall negotiate in good faith
to agree upon the Net Present Value of the decrease in royalties requested by
Mpex. For clarity, in

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

23



--------------------------------------------------------------------------------

the event such draft Clinical Trial Summary Report was never issued for any
reason, it is understood that Mpex may trigger its rights under this Section 6.6
(i) after the final report from such Phase II Trial, or (ii) if Mpex initiates
any additional clinical trials after the completion of such Phase II Trial, or
determines such Phase II Trial is unnecessary and conducts a later stage
clinical trial, or makes any regulatory filings based wholly or partly on
results of such Phase II Trial or later stage clinical trial, provided that any
clinical data for the Drug Product available at such time will be provided by
Mpex to PARI.

(b) If the Parties are unable to agree upon such Net Present Value, it shall be
determined as follows. Each Party shall appoint its own disinterested appraiser
who shall be licensed as a Certified Public Accountant doing business in a major
metropolitan area in the United States to determine the Net Present Value of the
decrease of royalties requested by Mpex. Mpex will provide PARI, as reasonably
requested, with information necessary to complete the Net Present Value
analysis. The Parties shall exchange their respective appraisals of the Net
Present Value within thirty (30) days following either Party’s request to have
the Net Present Value determined under this Section 6.6. If the two appraised
values of the Net Present Value of the decrease in royalties differ by an amount
that is less than [***] percent ([***]%) of the higher appraised Net Present
Value, then the arithmetic mean of the two appraised values shall be the Net
Present Value for purposes of this Section 6.6. If the two appraised values
differ by an amount that is greater than [***] percent ([***]%) of the higher
appraised Net Present Value, then the two disinterested appraisers shall select
a third disinterested appraiser, who shall determine the Net Present Value of
the decrease in royalties requested by Mpex. The valuation made by the appraiser
or appraisers finally chosen (or the average valuation described above) shall be
conclusive and binding on the Parties. All costs of an individually selected
appraiser shall be borne by the Party selecting such appraiser. All costs of the
appraiser mutually selected by the two disinterested appraisers shall be borne
equally by the Parties. Each appraisal by the Parties and by the disinterested
appraiser shall also state the Actual Royalty Rate assumed as the basis for the
calculation of Net Present Value.

(c) To exercise its right under this Section 6.6, Mpex shall pay to PARI the Net
Present Value so determined within [***] days following such determination, and
commencing on the Reduction Effective Date, the royalty rates under Sections 6.1
and 6.2 shall be reduced by the amount of the decrease. For example, if Mpex
desires to reduce the royalty rates under Section 6.1 by [***]%, it shall so
notify PARI and the Net Present Value of the difference (i.e., [***]%) shall be
determined as described above; and provided that Mpex pays to PARI the amount of
such Net Present Value within [***] days after such determination, the royalty
rates under Section 6.1 shall be reduced by [***]%. At Mpex’s option, Mpex may
pay all or part of the Net Present Value in [***] (it being understood and
agreed to by Mpex that the deferred cash payment amount shall accrue interest at
a rate equal to the prime rate reported by the Chase Manhattan Bank, New York,
New York, on the date of the determination of the Net Present Value, plus an
additional [***], and the royalty reduction shall be effective only to the
extent, and pro-rated to the percentage, of the Net Present Value actually paid
by Mpex). The Parties also agree to negotiate in good faith what portion of the
Net Present Value may be paid in Mpex stock. If at such time Mpex stock is being
traded on an over-the-counter market or on an exchange, then such Mpex stock
shall be such publicly traded shares, at a price per share equal to the average
of the closing bid and asked prices thereof quoted in the over-the-counter
market in which the shares are traded or the closing price quoted on any
exchange on which the shares are listed, whichever is applicable, as published
in The Wall Street Journal for the [***] trading days prior to the date thereof
(or such shorter period of time during which such stock was traded
over-the-counter or on such exchange). Otherwise, such Mpex stock shall be Mpex
preferred stock of the same series as the last round of Mpex financing prior to
such payment, at the price per share established by such financing set forth
below:

(d) For purposes of the foregoing, the following terms shall have the meanings
set forth below:

(i) “Reduction Effective Date” shall mean the date Mpex requests such reduction
to commence, provided that the Reduction Effective Date shall not be earlier
than the First Commercial Sale of such Drug Product.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

24



--------------------------------------------------------------------------------

(ii) “Projected Royalty Period” shall mean the period from the Reduction
Effective Date until [***] years after the First Commercial Sale of the first
Drug Product for use in the first Licensed Configuration in the first country in
the Mpex Territory, provided that if such period calculated according to the
foregoing language is less than [***] years, the Projected Royalty Period shall
be [***] years after the Reduction Effective Date.

(iii) “Net Present Value” shall be calculated by projecting the amount of the
royalty decrease over the Projected Royalty Period, based on a reasonable
projection of such Net Sales over such period, and discounting such amounts to
the present value at the time of the calculation by a discount factor that
reflects both the time value of money and the risk involved in achieving such
Net Sales.

(e) The [***] (and the tables and formula set forth in Section 6.5(a)), for the
then-current calendar year and each subsequent calendar year, shall
automatically decrease in proportion to the percentage of decrease in the
royalty rates established pursuant to this Section 6.6.

Article 7 - Development, Regulatory and Commercialization Roles and
Responsibilities

7.1 Mpex Development and Commercialization Diligence.

(a) After the commencement of the Development Phase, and during the remainder of
the term of this Agreement, Mpex agrees to use Commercially Reasonable Efforts
to pursue the clinical development of and to obtain Marketing Approval for at
least one (I) Drug Product intended for use in a Licensed Configuration in one
(1) or more Major Countries, and after obtaining such Marketing Approval, to use
Commercially Reasonable Efforts to market and sell such Drug Product and/or
Licensed Configuration in all Major Countries in which it has been approved.
Until such first Marketing Approval, provided that the license of Section 4.1.1
remains exclusive hereunder, Mpex shall provide PARI, at least annually through
the JSC, with detailed reports of the progress of its development of Drug
Products for use in Licensed Configurations and plans for its development and
commercialization thereof in the upcoming year, and will provide PARI through
the JSC quarterly updates thereto. The JSC shall discuss such reports and plans
and Mpex shall duly consider any comments thereon provided by PARI, provided
that the Parties agree that Mpex shall retain sole control of its development
efforts hereunder and its plans therefor. For clarity, it is understood that the
obligation to use Commercially Reasonable Efforts as set forth in this
Section 7.1(a) shall apply to any Sublicensees who are responsible for
development of Drug Products for Licensed Configurations, and to the extent Mpex
has obtained reports and plans from such Sublicensees and are not restricted by
confidentiality obligations, Mpex shall share such reports and plans with PARI
at least annually through the JSC in the same manner as for reports and plans of
its own development. This Section 7.1(a) shall also apply to any permitted
successors or assigns of Mpex under this Agreement. The Parties acknowledge and
agree that Mpex’ s material breach of this Section 7.1 (a) shall be deemed a
material breach of this Agreement and the provisions of Section 15.2 hereof
shall specifically apply to such material breach.

(b) Notwithstanding the foregoing, in the event that Mpex, by itself or through
its Affiliates or Sublicensees, does not meet a milestone in the development
timeline set forth in Exhibit 7.1 by the time periods set forth therein (subject
to the adjustments set forth therein, but without any further

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

25



--------------------------------------------------------------------------------

cure period as set forth in Section 15.2), then PARI shall have the option upon
written notice, to render the license set forth in Section 4.1.1 non-exclusive,
provided that Mpex has not met such milestone prior to such notice.

(c) In the event PARI exercises its option under Section 7.1(b) to render the
license of Section 4.1.1 non-exclusive, then the royalty rates shall be reduced
as follows:

(i) the royalty rate (x) for Section 6.1(a) shall be [***], and (y) the royalty
rate for Section 6.1(b) shall be [***];

(ii) the royalty rate (x) for Section 6.2.1(a)(i) shall be [***], (y) for
Section 6.2.1(a)(ii) shall be [***], and (z) for Section 6.2.1(a)(iii) shall be
[***];

(iii) the royalty rate for Section 6.2.1 (b) shall remain at [***].

The [***] shall be reduced by a proportional amount. Sections 6.4(a) (first two
sentences), 6.4(b), 6.5 and 6.6 (subject to the Royalty Buydown Floor set forth
therein) shall continue to apply to the royalties specified in this Section 7.1
(c).

(d) In addition, in the event PARI exercises its option under Section 7.1 (b) to
render the license of Section 4.1.1 non-exclusive,

(i) Section 4.2(a) through (c) shall thereafter terminate and be of no further
effect.

(ii) In the event clause (i) or (ii) of Section 4.4 applies thereafter (i.e.,
the [***] has been abandoned), the applicable royalty rates shall be as set
forth in Section 7.1(c) above (i.e. Section 6.2.2 shall be adjusted in the same
manner as Section 6.2.1). For the avoidance of doubt, the Parties agree that the
applicable royalty rates shall not be changed as a result of Section 4.4, if
PARI had previously exercised its option under this Section 7.1 (b).

(e) For clarity, the exclusivity granted to Mpex under Section 3.2(b) shall not
be affected by this Section 7.1. In addition, Section 3.4 shall remain
applicable in accordance with its terms.

7.2 Manufacture of Drug Product. As between the Parties, Mpex shall have the
exclusive right to manufacture Drug Product for Licensed Configurations, for
clinical and for commercial use. To enable the foregoing, PARI agrees to provide
Mpex at its request with all Know-how within the PARI Intellectual Property
necessary or useful for Mpex to manufacture or have manufactured Drug Product
and shall assist Mpex, if reasonably requested and at Mpex’s expense (to be
invoiced by PARI as Technical Activities), with securing a relationship with
PARI’s third party contract manufacturer(s) or with its vendor(s) of ingredients
or components useful for manufacturing Drug Product.

(a) Clinical Supply. At Mpex’s request, PARI agrees to manage and ensure the
supply to Mpex of Drug Product for use in Licensed Configurations, for
preclinical, clinical and other developmental uses. If so elected by Mpex, the
supply of Drug Product by PARI for such developmental use shall be pursuant to
Work Plans established in accordance with Section 2.2. It is expected that the
manufacturing of Drug Product for such supply shall be performed by a
subcontractor, and in such case, the price of the Drug Product shall be directly
billed by such subcontractor to Mpex (without any additional markup by PARI).
Notwithstanding the foregoing, the manufacturing and supply of such Drug
Products for clinical use shall comply with Article 8 below.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

26



--------------------------------------------------------------------------------

7.3 Supply of Project Nebulizers for Clinical Trials. PARI shall be responsible
for supplying Mpex with all Project Nebulizers required for the conduct of
clinical trials. The manufacturing and supply of such Products by PARI shall
comply with Article 8 below.

(a) Price. The price charged by PARI for such Project Nebulizer and related
parts shall be equal to [***].

(b) Initial Forecast. An initial forecast of the Project Nebulizers, including
delivery dates, anticipated to be required by Mpex for clinical trials is set
forth in Exhibit 7.3(b). Such forecast shall not be binding on either Party,
unless and until such quantities and dates are confirmed in written purchase
orders issued by Mpex or set forth in a Work Plan executed by the Parties. Mpex
agrees to provide PARI a lead time of at least three (3) months with any such
confirmation. After such confirmation of the quantities and dates, in the event
PARI is unable or otherwise fails to supply Project Nebulizers to Mpex by the
specified delivery dates, then without limiting any other remedies Mpex may
have, the milestone payment for the respective clinical studies set forth in
Sections 5.3, 5.4 and 5.5 shall be appropriately adjusted pursuant to the mutual
agreement of the Parties. In the event the Parties are unable to agree on such
adjustment, either Party may have such adjustment determined pursuant to
Section 14.4 below.

(c) [***] or Nebulizer Accessories. If requested by Mpex, PARI shall supply Mpex
with [***] and/or Nebulizer Accessories for clinical trial purposes, at a price
equal to [***].

(d) Support. PARI agrees to provide to Mpex, its Affiliates, Sublicensees or
their customers the same or higher level of technical and product support for
the Project Nebulizers, [***] and Nebulizer Accessories purchased hereunder, as
the level of support generally provided to its other customers of comparable
products, components or accessories, at no additional charge.

7.4 Regulatory Matters. As between the Parties, Mpex shall be responsible for,
and shall control all filings and interactions with Regulatory Authorities with
respect to the Drug Products and Licensed Configurations. Mpex shall control all
clinical and regulatory strategy for the development of the Drug Products and
Licensed Configurations. Any MAAs, Marketing Approvals, INDs, or other
regulatory submissions, filings, approvals and documentation (collectively,
“Regulatory Filings”) for the Drug Products and Licensed Configurations shall be
submitted solely in the name of, and exclusively owned by, Mpex or its designee.
PARI agrees to cooperate with, and provide reasonable assistance to Mpex, in the
preparation of such Regulatory Filings[***].

(a) Marketing Approval for the Project Nebulizer, if sold separately. If in the
course of defining the Project Nebulizer intended to be sold separately from the
Drug Product, the Parties have determined that the existing Marketing Approvals
of the eFlow® Device(s) are insufficient to permit the commercialization of the
Project Nebulizer in a Licensed Configuration, then PARI shall use Commercially
Reasonable Efforts at its own cost to seek Marketing Approval for the Project
Nebulizer in the countries requested by Mpex, subject to oversight by the JSC
and JTC. PARI shall keep the JSC and JTC informed as to such efforts, and shall
solicit and take into account any reasonable commercial comments provided by
Mpex with respect thereto.

(b) Regulatory Information. PARI shall promptly provide Mpex as requested, at no
additional charge other than that set forth in an applicable Work Plan
hereunder, with all Data and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

27



--------------------------------------------------------------------------------

other available information necessary or useful for Mpex to apply for, obtain,
and maintain Marketing Approvals for the Drug Products and Licensed
Configurations in any country, including without limitation (i) information
relating to the facilities, or the process, methodology, raw materials and
intermediates used in the manufacture, processing, or packaging thereof, and
(ii) existing data relating to the eFlow® Devices. In addition, PARI shall
cooperate with Mpex with respect to all reporting obligations relevant to the
Products under Applicable Laws and Standards.

(c) Adverse Event Reporting. Unless otherwise required by law, regulation or
agency, each Party shall report to the other Party, in as much detail as
reasonably possible, within forty-eight (48) hours from receipt of the
information (or less, where required so as to comply with Applicable Laws and
Standards) any experience coincident with the use of the Drug Products, Project
Nebulizers or Licensed Configurations being supplied by PARI to Mpex hereunder,
whether or not considered drug related, that suggests a significant hazard,
contraindication, side effect or precaution. This includes, but is not limited
to, any serious adverse event. Such a serious adverse event includes, at
minimum, any possible event coincident with the use of the Drug Products,
Project Nebulizers or Licensed Configurations that result in any of the
following outcomes: death, a life-threatening experience, in-patient
hospitalization, prolongation of an existing hospitalization, a persistent or
significant disability or incapacity, or a congenital anomaly or birth defect.

7.5 Nebulizer Commercialization Strategy. Not sooner than thirty (30) days prior
to initiation of the first Phase II Trial of a Drug Product for use with a
Project Nebulizer, at the request of Mpex, the Parties shall meet to discuss a
commercialization strategy for the Project Nebulizer used therein. As part of
such discussion, the Parties may consider, for example, whether the best
commercial interest of the Licensed Configuration is served by having PARI
supply the Project Nebulizers to Mpex and having Mpex sell the same in
combination with the Drug Product to customers, or by Mpex independently selling
the Project Nebulizers to the market, or some other mutually agreeable
arrangement. However, unless the Parties otherwise agree in writing, PARI shall
supply the Project Nebulizer and any [***] to Mpex pursuant to a commercial
supply agreement to be negotiated by the Parties in good faith based on the
terms and conditions set forth in Exhibit 7.5 (“Commercial Supply Agreement”),
and Mpex shall have the right to sell the same, alone or in combination with the
Drug Products, in the Mpex Territory. In the event the Parties fail to agree on
and enter into a Commercial Supply Agreement within one hundred and eighty
(180) days after a request by Mpex under this Section 7.5 to do so, Mpex may
request the terms and conditions of the Commercial Supply Agreement be
established pursuant to Section 14.4 below, which terms and conditions shall
then become binding on the Parties. In addition, PARI shall use Commercially
Reasonable Efforts to make available to the market a full complement of
Nebulizer Accessories for the Project Nebulizer, and shall ensure that its
prices for such Nebulizer Accessories are [***].

7.6 Assurance of Supply of Project Nebulizer.

(a) Backup Supply Planning. PARI warrants that, prior to the date of first
submission of an MAA for a [***] by or under authority of Mpex, PARI shall have
its own manufacturing facility in Germany or have an exclusive arrangement with
a third party for manufacturing the Project Nebulizer and the critical
components thereof. In addition, by such date, PARI agrees that it shall have in
place a backup supply plan to reasonably ensure the uninterrupted supply of
Project Nebulizers and components. At the time that the Parties meet to discuss
and negotiate the commercialization strategy in accordance with Section 7.5
above, or upon the request of Mpex from time to time, the Parties shall review
such backup supply plan and PARI’s implementation thereof, and shall discuss
what, if any, modifications to such plan or further actions are desired in order
to ensure such uninterrupted supply.

(b) Backup License. In the event a Failure Event described in Section 13 of
Exhibit 7.5 has occurred prior to the Parties’ entry into a Commercial Supply
Agreement, then Section 13 of Exhibit 7.5 shall become effective and binding on
the Parties as if it were incorporated into, and re-stated in its entirety in
this Section 7.6(b) of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

28



--------------------------------------------------------------------------------

Article 8 - Supply of Products by PARI for Clinical Use

8.1 Delivery. PARI agrees to deliver those quantities of Products ordered by
Mpex for clinical trials, [***], by the delivery dates set forth in the Work
Plan or purchase order, as the case may be, in accordance with reasonable
shipping instructions provided by Mpex. The Products shall be shipped, at Mpex’
s expense, packaged in containers in accordance with the Specifications or as
otherwise agreed by the Parties in writing. PARI shall cooperate with Mpex, and
provide Mpex with all necessary documentation and assistance, at Mpex’ s expense
with respect to importation of the Products into any country of the Mpex
Territory.

8.2 Payment. PARI shall submit an invoice to Mpex upon shipment of Products
ordered hereunder, reflecting the price therefor as set forth in Article 7
above. All invoices shall state the aggregate and unit price for such Products
in a given shipment, plus any insurance, taxes or other costs incident to the
purchase or shipment initially paid by PARI but to be borne by Mpex hereunder.
Mpex shall pay PARI such invoiced amounts that are due hereunder within [***]
days from the later of (a) Mpex’s receipt of the invoice or (b) receipt of the
shipment by Mpex.

8.3 Quality. All Products supplied by PARI shall meet the Specifications and
shall be manufactured in accordance with all Applicable Laws and Standards,
including applicable GMP manufacturing and record keeping procedures. At the
request of either Party, the Parties shall enter into a commercially reasonable
Quality Agreement, allocating roles and responsibilities to each Party with
respect to quality control and regulatory compliance, consistent with the
provisions of this Agreement.

8.4 Quality Control. Prior to each shipment of Products, PARI shall perform
quality control procedures and inspections to verify that the Products to be
shipped conform to the Specifications and GMP. Each shipment of Products shall
be accompanied by a certificate of analysis or verification signed and dated by
a qualified and duly authorized employee of PARI, in a form mutually agreed by
the Parties, which sets forth the Specifications for the Products in such
shipment and the results of any tests performed on such Products, and certifying
that the Products supplied have been manufactured, controlled and released
according to such Specifications and all Applicable Laws and Standards,
including GMP. Mpex and its designees shall be under no obligation to accept any
shipment of Product that is not accompanied by such a certificate of analysis or
verification.

8.5 Acceptance.

(a) Products delivered by PARI hereunder shall be subject to inspection and
applicable testing by Mpex. If on such inspection Mpex discovers that any
Product shipped hereunder fails to conform with the Specifications or otherwise
fails to conform to the requirements of this Agreement, Mpex may provide written
notice to PARI specifying in reasonable detail the manner in which such Product
fails to meet the foregoing requirements, and shall promptly send to PARI a
representative sample of the nonconforming Product. Mpex or its designee shall
retain the rejected Products pending PARI’s analysis thereof and the resolution
of any disagreement regarding the nonconformance of such Product.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

29



--------------------------------------------------------------------------------

(b) In case of a disagreement between the Parties with respect to the
nonconformance of Products rejected in accordance with this Section 8.5, the
Parties shall submit the matter promptly to an independent Third Party
laboratory reasonably acceptable to both Parties (the “Laboratory”) for testing
and decision. The determination of such Laboratory with respect to all or part
of any shipment of Products shall be final and binding upon the Parties. The
Party against which the determination is made shall pay for the costs and
expenses of the Laboratory and out-of-pocket costs for shipping and handling any
rejected Product, and in the event the determination is made against Mpex, Mpex
shall pay for both the Products that were the subject of such dispute and for
any replacement Product provided by PARI pursuant to Section 8.5(c) below, in
each case, unless already paid.

(c) Notwithstanding Section 8.5(b) above, PARI shall replace Products rejected
in accordance with this Section 8.5 by Mpex or its designees within the shortest
practicable time. It is understood that PARI shall, if possible, make such
replacement pending the determination of the Laboratory of any dispute under
Section 8.5(b). Subject to the foregoing, if a shipment or part thereof is
rejected in accordance with this Section 8.5 before the date on which payment is
due therefor, Mpex may withhold payment for such shipment or the rejected
portion thereof; if a shipment or portion thereof is so rejected after payment,
PARI shall replace such Product without additional cost to Mpex (but subject to
Section 8.5(b) above).

(d) Subject to this Section 8.5 above and Section 8.6, Products shall be deemed
accepted if no notice to the contrary is received by PARI within [***] days of
receipt of such Products by Mpex. It is understood that the warranties given by
PARI in Section 8.7 shall survive any failure to reject under this Section 8.5.

8.6 Latent Defects. As soon as either Party becomes aware of any defect in
Products delivered by PARI that are not discoverable upon a reasonable
inspection or incoming quality assurance testing as set forth in the
Specifications, it shall immediately notify the other Party in writing, and the
applicable provisions of Section 8.5 shall apply. To the extent such units of
Product have been provided to a clinical site, and PARI is determined to be the
Party at fault with respect to such latent defect, PARI shall reimburse Mpex for
reasonable, actual costs incurred in replacing units returned by the clinical
site. Mpex may recover amounts to which it may become entitled under this
Section 8.6 by crediting such amounts, if agreed to by PARI, from other amounts
due to PARI hereunder. Notwithstanding the foregoing, in the event that Mpex
fails to reject a Product within [***] days after it actually becomes aware of
any latent defect therein (including, without limitation, by way of written
notice from PARI), Mpex shall be deemed to have accepted such Product and
Section 8.5 shall not apply to such Product.

8.7 Product Warranties. PARI represents and warrants that (a) the Products
supplied to Mpex hereunder shall comply with the Specifications and shall
conform to the information shown on the certificate of analysis or verification
provided in accordance with Section 8.4; (b) such Products, the manufacturing of
such Products, and the facilities used in such manufacturing shall comply with
all Applicable Laws and Standards, including GMP; and (c) such Products, shall
upon shipment to Mpex, be free and clear of all security interests, liens and
other encumbrances of any kind or character.

8.8 No Changes. After the filing of an IND with respect to a Drug Product for
use in a Licensed Configuration, PARI shall not change any aspect of manufacture
of such Drug Product, [***] or the Project Nebulizer in such Licensed
Configuration, including the facilities, equipment, processes, vendors,
sub-contractors or record keeping procedures, if such change is inconsistent
with the Specifications or would require the approval of a Regulatory Authority
or any changes in regulatory filings; except upon the prior written consent of
Mpex and further provided that any manufacturing change shall comply with all
Applicable Laws and Standards and will not adversely affect Product quality.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

30



--------------------------------------------------------------------------------

8.9 Manufacturing Audits by Mpex. Upon [***] business days prior written notice
given by Mpex to PARI, Mpex and its designees shall have the right to have a
reasonable number of employees or consultants visit, inspect and/or audit
facilities at which Drug Products, Project Nebulizers or [***] are manufactured,
including those of PARI’s contractors, if any, in order to verify PARI’s
compliance with all Applicable Laws and Standards, including GMP, and other
requirements herein, provided, however that (i) such employees or consultants
conduct such visit, inspection or audit during regular business hours and in a
manner that does not interfere with the normal activities being carried out at
such facilities, (ii) such employees or consultants shall observe all rules and
regulations applicable to visitors and to individuals employed at such
facilities, and (iii) such employees or consultants execute and deliver such
confidentiality agreements as materially protective of PARI as Article II of
this Agreement and reasonable safety compliance agreements. It is understood
that such employees or consultants of Mpex shall not have access during such
visits, inspections or audits to any information of PARI’s other customers, nor
those areas of PARI’s facilities that are solely dedicated to use for PARI’s
other customers. In the event Mpex or its designee identifies any non-compliance
with Applicable Laws and Standards or other agreed requirements from such
inspection or audit, PARI shall implement solely at its own cost all reasonable
corrective actions therefor directed by Mpex.

8.10 Regulatory Audits. PARI shall permit the FDA and other Regulatory
Authorities to conduct inspections of the facilities of PARI and its contractors
as they may request, including preapproval inspections, and shall cooperate with
such Regulatory Authorities with respect to such inspections (and any related
matters), in each case which are related to the Project, Products or Licensed
Configurations. PARI shall give Mpex prior notice, to the extent practicable, of
any such inspections relating to Project, Products or Licensed Configurations,
and keep Mpex informed about the results and conclusions of each such regulatory
inspection relating to Project, Products or Licensed Configurations, including
actions taken by PARI to remedy conditions cited in the inspections. PARI shall
permit Mpex or its designee to assist in the preparation for the inspections, as
reasonably requested and to the extent pertaining to the Project, Products or
Licensed Configurations. PARI will provide Mpex with copies of any written
inspection reports issued by the Regulatory Authority and all correspondence
between PARI and the Regulatory Authority, including FDA Form 483 Notice of
Observation, in each case pertaining to the Project, Products or Licensed
Configurations, or general manufacturing concerns (e.g., facility compliance).
Similarly, PARI agrees to promptly notify and provide Mpex copies of any
request, directive or other communication of the FDA or other Regulatory
Authorities relating to the Project, Products or Licensed Configurations, and to
cooperate with Mpex in responding to such requests, directives and
communications.

8.11 Conflicting Terms and Conditions. The supply of Products by PARI to Mpex
for clinical trial purposes shall be solely in accordance with the terms and
conditions of this Agreement. ANY TERMS OR CONDITIONS OF ANY PURCHASE ORDER OR
ACKNOWLEDGMENT GIVEN OR RECEIVED, WHICH ARE ADDITIONAL TO OR INCONSISTENT WITH
THIS AGREEMENT SHALL HAVE NO EFFECT, AND SUCH TERMS AND CONDITIONS ARE HEREBY
EXCLUDED AND REJECTED BY EACH PARTY.

Article 9 - Payment Procedures

9.1 Invoicing. PARI shall submit monthly invoices to Mpex for the Project Fees
owed by Mpex for activities under the Work Plan performed by PARI in the
preceding month, other than GMP Manufacturing activities, which shall be
invoiced in accordance with Section 8.2 above. Each invoice

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

31



--------------------------------------------------------------------------------

shall at a minimum contain the following information: (a) a description of the
activities under the Work Plan conducted during such month; (b) an itemized
hourly breakdown of the time devoted on such activities; (c) upon Mpex’ s
reasonable request, the invoice shall include identification of each individual
who performed part of such activities, and an hourly breakdown of the time
devoted by each such individual in conducting such activities; (d) supporting
documentation for any out-of-pocket costs to be reimbursed by Mpex; and (e) any
other information reasonably requested by Mpex. Mpex shall pay the invoiced
amounts that are due under this Agreement within [***] calendar days of receipt
of such invoice.

9.2 Royalties. Beginning with the first royalty payment due to PARI under this
Agreement and thereafter during the Royalty Term, Mpex shall provide PARI with
quarterly written royalty reports applicable to such royalty payments, within
[***] days after the last day of each calendar quarter. Each report shall
include a summary of the Net Sales of the Drug Product that are subject to
royalties hereunder during the previous calendar quarter and a calculation of
the royalties due thereon. Simultaneously with the delivery of each such report,
Mpex shall pay to PARI the total royalties, if any, due to PARI under Article 6
for the period of such report. Notwithstanding the foregoing, with respect to
Net Sales by a Sublicensee, the royalty for such Net Sales shall be due for the
calendar quarter in which Mpex receives its royalty from the Sublicensee on such
Net Sales.

9.3 [***]

9.4 Method of Payment to PARI. All payments due to PARI under this Agreement
shall be made in United States dollars; provided that the amounts specified in
Euros in Section 2.6 and in Sections 5.1 through 5.5 shall be paid in Euros, in
each case by wire transfer to the bank account designated by PARI. If any
currency conversion shall be required in connection with the payment of
royalties under Article 6, such conversion shall be made by using the averaged
buying and selling exchange rate for such conversion, quoted for current
transactions reported in The Wall Street Journal, on the last business day of
the calendar quarter immediately prior to such payment.

9.5 Late Payment. Any undisputed payments or portions thereof due hereunder
which are not paid when due shall bear interest equal to the prime rate as
reported by the Chase Manhattan Bank, New York, New York, on the date such
payment is due, plus an additional [***] percent ([***]%)], calculated on the
number of days such payment is delinquent. This Section 9.5 shall not limit
other remedies available to the Party entitled to receive such payment.

9.6 Mpex Books and Records. Mpex shall keep full, true and accurate books and
records in accordance with GAAP, which account for the Net Sales of the Drug
Product for use in a Licensed Configuration and the royalties due thereon to
PARI. PARI, at its own expense, shall have the right during normal business
hours on thirty (30) calendar days’ prior written notice to Mpex and not more
than once in any calendar year to have a nationally recognized independent
public accounting firm selected by PARI examine such books and records for the
purpose of verifying the royalty payments due to PARI under this Agreement over
the preceding three (3) year period. Such accounting firm shall not work on a
contingency fee basis, shall execute and deliver to Mpex a standard
confidentiality agreement and shall not disclose to PARI any information
relating to Mpex’s business, except whether Mpex’s royalty reports are correct
or incorrect, and if incorrect, the specific details concerning any
discrepancies and the amounts of the royalty due to PARI under this Agreement.
If such examination reveals a discrepancy, Mpex shall pay to PARI any additional
Royalty owed to PARI, along with audit fees if the discrepancy is greater than
[***] ([***]%)] percent over the audited period or PARI shall refund to Mpex any
excess royalty payments made by Mpex, as appropriate.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

32



--------------------------------------------------------------------------------

9.7 PARI Books and Records. PARI shall keep full, true and accurate books and
records in accordance with GAAP, which account for the activities under the Work
Plan performed by PARI and the Project Fees due to PARI thereon, including the
billable-hours expended on Technical Activities and Non-Technical Activities,
out-of-pocket costs incurred, or as are otherwise necessary to determine the
amounts due to PARI hereunder. Mpex, at its own expense, shall have the right
during normal business hours on [***] calendar days’ prior written notice to
PARI and not more than once in any calendar year to have a nationally recognized
independent public accounting firm selected by Mpex and acceptable to PARI
examine such books and records of PARI for the purpose of verifying the Project
Fees invoiced to Mpex over the preceding [***] year period. Such accounting firm
shall not work on a contingency fee basis, shall execute and deliver to PARI a
standard confidentiality agreement and shall not disclose to Mpex any
information relating to PARI’s business, except whether PARI’s invoices are
correct or incorrect, and if incorrect, the specific details concerning any
discrepancies and the amounts of the Project Fees due hereunder. If such
examination reveals a discrepancy, Mpex shall pay to PARI any additional amount
owed to PARI, along with audit fees if the discrepancy is greater than [***]
percent ([***]%)] over the audited period, or PARI shall refund to Mpex any
excess payments made by Mpex, as appropriate.

Article 10 - Prosecution, Marking, Enforcement and Defense

10.1 Patent Prosecution

(a) PARI Background Patents. During the term of this Agreement, PARI shall use
Commercially Reasonable Efforts to prepare, file and prosecute the PARI
Background Patents at its own expense, including in the Major Countries, and
shall maintain such PARI Background Patents in any countries in which they have
been filed. PARI may select the legal counsel to represent it in these matters.
PARI shall promptly notify Mpex in writing of the filing or issuance of any
patent applications or patents within the PARI Background Patents which include
subject matter related to the Project or the Products. If PARI elects not to
prepare, file, prosecute or maintain any patent applications or patents within
the PARI Background Patents which include subject matter related to the Project
or the Products other than in the Major Countries, PARI shall give Mpex written
notice thereof within a reasonable period, not less than [***] calendar days,
prior to allowing such patent applications or patents to lapse or become
abandoned or unenforceable, and Mpex shall thereafter have the right, at Mpex’
sole expense and discretion, to prepare, file, prosecute, and maintain such
patent applications or patents in the name of PARI in such countries.

(b) Project Patents. The Parties shall mutually agree upon a strategy for the
preparation, filing, prosecution and maintenance of Project Patents, including
with respect to the sharing of the costs thereof. In the event that the Parties
cannot agree on such a strategy, and only one of the Parties desires to prepare,
file, prosecute or maintain a Project Patent, such Party may do so solely at its
own expense. However, if in such event both Parties desire to prepare, file,
prosecute or maintain the Project Patent, then the Parties shall engage an
independent patent counsel to do so, and shall share the cost thereof equally.
Such independent patent counsel shall keep each Party fully informed as to the
prosecution activities, and shall follow the comments and directions provided by
each Party to the extent they are consistent. In the event the Parties provide
inconsistent comments or directions, such independent patent counsel shall be
empowered by the Parties to select one or the other Party’s approach, or a
compromise approach that is in the best interest of obtaining broad patent
protection for each Party’s business in a cost-effective manner, consistent with
the provisions of this Agreement.

(c) CREATE Act. The Parties intend for this Agreement to qualify for the
benefits of the Cooperative Research and Technology Enhancement (CREATE) Act (35
U.S.C. 103(c)).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

33



--------------------------------------------------------------------------------

Accordingly, each Party agrees, without demanding any further consideration
therefor, at the request of the other Party, to do (and cause its employees to
do) all lawful and just acts that may be or become necessary for evidencing,
maintaining, recording and perfecting the benefits of the CREATE Act.

(d) Term Extensions. Upon the reasonable request of Mpex, PARI shall execute and
file an appropriate application to extend the term of any Patent Rights within
PARI Intellectual Property which includes subject matter related to the Project
or the Products. Each Party agrees to execute such documents as reasonably
requested by the other Party to extend the term of any Project Patents.

10.2 Patent Marking. Each Party agrees to mark all Products in accordance with
the applicable statutes or regulations in the country or countries of
manufacture and sale thereof. For such purposes, each Party shall use
Commercially Reasonable Efforts to provide the other Party with written notice
of all of its patent numbers applicable to the Products.

10.3 Enforcement. Subject to the provisions of this Section 10.3, in the event
that Mpex or PARI reasonably believes that (a) any Patent Rights within the PARI
Intellectual Property, including any Project Patents, are being infringed or
misappropriated in the Mpex Field by a third party, or (b) any Project Patents
are being infringed or misappropriated by a third party outside the Mpex Field
but within an area of exclusivity granted to a Party under Section 3.2(a) or
(b) above; or is subject to a declaratory judgment action arising from such type
of infringements (collectively (a), “Field Infringements,” and (b) “Project
Patent Infringements”), such Party shall promptly notify the other Party.
Promptly after such notice the Parties shall meet to discuss the course of
action to be taken with respect to enforcement of the Patent Rights, PARI
Intellectual Property or Project Patents with respect to such infringement or
misappropriation or defense of a declaratory judgment action with respect
thereto (collectively, “Enforcement Actions”), including the control thereof and
sharing of costs and expenses related thereto, for the purposes of entering into
a litigation agreement setting forth the same (“Litigation Agreement”).

(a) Initial Right re Field Infringement. If the Parties do not enter such
Litigation Agreement relating to a Field Infringement: (i) Mpex shall have the
initial right (but not the obligation) to bring and/or control any Enforcement
Action directed to an asserted Field Infringement by a Drug Product, including
directed to a combination thereof with a nebulizer or other inhalation device;
and (ii) subject to clause (i), PARI shall have the initial right (but not the
obligation) to bring and/or control any Enforcement Action with respect to an
asserted Field Infringement by specific design elements of the hardware
apparatus or the software of the nebulizer or inhalation device.

(b) Initial Right re Project Patent Infringement. If the Parties do not enter
such Litigation Agreement relating to a Project Patent Infringement, each Party
shall have the initial right (but not the obligation) to bring and/or control
any Enforcement Action directed to an asserted Project Patent Infringement
within the area of exclusivity granted to such Party under Section 3.2(a) or (b)
above.

(c) Backup Right to Enforce. In the event the Party with the first right to so
initiate an Enforcement Action (the “Priority Party”) does not initiate such
Enforcement Action within [***] days after a request by the other Party (the
“Requesting Party”) to initiate an Enforcement Action against an alleged Field
Infringement or Project Patent Infringement, or notifies the Requesting Party at
any time that it does not desire to enforce or defend such Patent Rights with
respect to such alleged infringement, then the Requesting Party shall have the
right (but not the obligation) to enforce or defend against such alleged
infringement, provided that any settlement of such infringement shall be subject
to the approval of both Parties if such settlement by PARI would not terminate
all further use by the alleged infringer of such Patent Rights in the Mpex Field
or if such settlement by the Requesting Party would not terminate all further
use by the alleged infringer of such Patent Rights in an area of exclusivity
granted to the Priority Party under Section 3.2(a) or (b) above.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

34



--------------------------------------------------------------------------------

(d) Cooperation. Absent a Litigation Agreement, the Party controlling the
enforcement shall keep the other Party reasonably informed of the progress of
any Enforcement Action, and the other Party shall have the right to participate
with counsel of its own choice at its own expense, and shall reasonably
cooperate with the Party initiating the Enforcement Action (including joining as
a party plaintiff to the extent necessary and requested by the other Party) at
the expense of the Party requesting such cooperation.

(e) Allocation of Recoveries. Unless otherwise agreed, all amounts recovered in
an Enforcement Action for a Field Infringement or Project Patent Infringement,
after reimbursing each Party for its costs and expenses incurred in such
Enforcement Action, shall be shared between the Parties by the proportion and up
to the extent of any damages established in such Enforcement Action, including
but not limited to lost profits or royalties. The balance, if any, shall be
retained by the Party that initiated the Enforcement Action.

10.4 Defense of Third Party Infringement Claims. If the development,
manufacture, sale or use of the Drug Product or a Licensed Configuration results
in a claim alleging patent infringement against either Party (or its respective
Affiliates or Sublicensees), such Party shall promptly notify the other Party
hereto in writing. Subject to Sections 13.1 and 13.2, Mpex shall have the
initial right to defend and control the defense of any infringement claim
pertaining to primarily the Drug Product or the [***] (but not PARI Nebulizers),
and PARI shall have the initial right to defend and control the defense of any
infringement claim pertaining to primarily the Project Nebulizer, eFlow Devices
and/or the [***], each Party using counsel of its own choice as applicable;
provided, however, that the other Party shall be kept informed of all material
developments in connection with any such claim. Any liabilities and costs
incurred in connection with the defense and/or settlement of such claim, to the
extent not covered under Section 13.1 or 13.2, may be treated by Mpex [***].

Article 11 - Confidentiality

11.1 Confidential Information. During the term of this Agreement, PARI and Mpex
may each provide their Confidential Information to one another. Each Party shall
maintain the other Party’s Confidential Information in strict confidence, and
shall not use or disclose such Confidential Information except as expressly
permitted in this Agreement, or as reasonably necessary for the exercise of
rights or performance of obligations under this Agreement, or as required by
applicable law or court order. If disclosure is required by law, the receiving
Party shall provide prompt notice thereof to the disclosing Party, and if
possible permit the disclosing Party to seek a protective order or take other
reasonable measures in light of the circumstances. Each of Mpex and PARI shall
ensure that its employees, agents, investigators, subcontractors and consultants
who have access to Confidential Information of the other Party hereunder shall
comply with all of the obligations of this Article 11 with respect to such
Confidential Information.

11.2 Publicity.

(a) Press Releases. Neither Party shall use the other Party’s name in any press
release, publicity, advertising nor other official form of public disclosure
without such other Party’s prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Notwithstanding the foregoing,
Mpex shall have the right to issue press releases or make other public
disclosures announcing milestones or other significant progress pertaining to
its development and/or

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

35



--------------------------------------------------------------------------------

commercialization of Drug Products and/or Licensed Configurations, provided that
if issued without the prior written consent of PARI, such press releases shall
not disclose any Confidential Information of PARI hereunder and shall give
appropriate attribution to PARI’s role(s) in the Project contemplated herein.
Mpex shall provide PARI an opportunity to review and comment on the language of
such attribution prior to first use thereof in a press release or other written
public disclosure. In addition, once any subject matter has been publicly
disclosed pursuant to this Section 11.2, including the attribution language, no
further consent from either Party will be needed for further disclosures of such
subject matter.

(b) Terms of this Agreement. Neither Party shall disclose the terms of this
Agreement to any third party, without the prior written consent of the other
Party. Notwithstanding the foregoing, each Party shall have the right to
disclose the material terms of this Agreement in confidence to any bona fide
potential or actual investor, investment banker, auditor, counsel, acquirer,
merger target, licensee, sublicensee or others on a need-to-know basis, and
where reasonably practicable, shall obtain a written confidentiality agreement
consistent with the terms of this Agreement.

(c) Publications. Mpex shall consult with PARI prior to submission of any
manuscript for publication or making any public presentation, including speeches
and conference posters, pertaining to the activities conducted under the Work
Plan or the Project Results. Such consultation shall include providing a copy of
the proposed manuscript or presentation reasonably in advance of the proposed
date of submission of such manuscript to a publisher or the proposed date of
presentation, giving due consideration to PARI’s comments as to such publication
or presentation, and as requested by PARI removing any Confidential Information
of PARI therefrom. PARI shall not publish or make any presentations regarding
the activities conducted under the Work Plan or the Project Results except with
the prior written consent of Mpex.

(d) Required Disclosures. Notwithstanding this Section 11.2 above, either Party
may make such disclosures relating to this Agreement, the terms and conditions
hereof or the activities hereunder, as such Party deems to be required by law or
in any filings with governmental entities or national securities exchanges,
provided that such Party shall use good faith efforts to apply for confidential
treatment of this Agreement to the extent permitted.

Article 12 - Representations and Warranties

12.1 PARI Representations and Warranties. PARI represents, warrants and
covenants that, other than as set forth on Exhibit 12.1 attached hereto:

(a) PARI is a corporation duly organized, existing and in good standing under
the laws of Germany, with full right, power and authority to enter into and
perform this Agreement;

(b) the execution, delivery and performance of this Agreement does not conflict
with, violate or breach any agreement to which PARI is a party, any court order
to which PARI is a party or subject to or PARI’s certificate of incorporation or
bylaws;

(c) this Agreement has been duly executed and delivered by PARI and is a legal,
valid and binding obligation enforceable against PARI in accordance with its
terms subject to applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium and other laws relating to or affecting creditors’ rights generally
and equitable principles;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

36



--------------------------------------------------------------------------------

(d) as of the Effective Date: (i) except for those in-licensed technologies
identified in Exhibit 12.1 hereto, PARI owns all of the PARI Intellectual
Property, and the PARI Intellectual Property includes all Patent Rights and
Know-How in which PARI has a right or license that may be applicable to the
Products in the Mpex Field; (ii) PARI has the right to grant the licenses and
rights set forth in this Agreement; (iii) no patents within the PARI
Intellectual Property have been involved in any reissue, reexamination,
interference, opposition or equivalent or similar proceeding or in any
litigation; (iv) to the best of PARI’s knowledge, patents within the PARI
Intellectual Property are valid and enforceable, and are not known to be
infringed by any third party in the Territory; and (v) PARI is unaware of any
information that would adversely affect the validity or enforceability of any of
the Patent Rights within the PARI Intellectual Property.

(e) With respect to the Third Party License Agreement and any other item of PARI
Intellectual Property in-licensed by PARI from a third party, PARI shall
maintain such in-licenses in full force and effect during the full terms thereof
and shall not terminate nor materially breach such in-licenses. PARI shall
notify Mpex in the event of any dispute between PARI and any such in-licensor
that may result in Mpex’s inability to exercise its rights hereunder.

(f) to PARI’s knowledge as of the Effective Date, the development, manufacture,
use, importation, exportation and sale of a Project Nebulizer for use in the
Mpex Field does not infringe any patent or other intellectual property rights of
any third party;

(g) as of the Effective Date, PARI has not knowingly withheld from Mpex any
material information in PARI’s possession relating to the functionality,
manufacture, safety or efficacy of the eFlow® Devices or the use thereof in the
Mpex Field, and to the best knowledge of PARI, the information relating to the
functionality, manufacture, safety or efficacy of the eFlow® Devices and the use
thereof in the Mpex Field provided to Mpex does not contain any misstatement of
a material fact nor omit to state any material fact required to make such
information not misleading;

(h) PARI shall perform its activities under the Work Plan in a competent and
professional manner, in accordance with the Work Plan, Applicable Laws and
Standards and any reasonable instructions provided by PARI to Mpex. PARI shall
ensure that its personnel assigned to the Project have sufficient expertise and
experience for such activities; and

(i) PARI represents and warrants to Mpex that neither PARI nor any of its
employees have been “debarred” by the FDA under the Generic Drug Enforcement Act
or similar law, or subject to a similar sanction from another Regulatory Agency,
nor have debarment proceedings against PARI or any of its employees been
commenced. PARI will promptly notify Mpex in writing if any such proceedings
have commenced or if PARI or any of its employees are debarred by the FDA or
other Regulatory Agencies.

12.2 Mpex Representations and Warranties. Mpex represents, warrants and
covenants that:

(a) Mpex is a corporation duly organized, existing and in good standing under
the laws of the State of Delaware, with full right, power and authority to enter
into and perform this Agreement;

(b) the execution, delivery and performance of this Agreement does not conflict
with, violate or breach any agreement to which Mpex is a party, any court order
to which Mpex is a party or subject to, or Mpex’s certificate of incorporation
or bylaws;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

37



--------------------------------------------------------------------------------

(c) this Agreement has been duly executed and delivered by Mpex and is a binding
obligation enforceable against Mpex in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, arrangement, moratorium and
other laws relating to or affecting creditors’ rights generally and equitable
principles;

(d) to Mpex’s knowledge as of the Effective Date, the pulmonary administration
of Drug Product through a nebulizer does not infringe any patent or other
intellectual property rights of any third party.

12.3 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS ARTICLE 12 OR
IN SECTION 8.7 ABOVE, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY
WARRANTIES TO THE OTHER PARTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, REGARDING
PATENT RIGHTS, KNOW-HOW OR DATA INCLUDING, BUT NOT LIMITED TO, NO WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, NOR
VALIDITY.

12.4 Limitation of Liability. EXCEPT TO THE EXTENT SUCH PARTY MAY BE REQUIRED TO
INDEMNIFY THE OTHER PARTY UNDER ARTICLE 13 WITH RESPECT TO SUCH DAMAGES CLAIMED
BY A THIRD PARTY, NEITHER PARTY SHALL BE LIABLE BY REASON OF A BREACH HEREOF FOR
SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER IN CONTRACT,
WARRANTY, TORT, STRICT LIABILITY OR OTHERWISE, INCLUDING DAMAGES FOR LOST
PROFITS.

Article 13 - Indemnification; Insurance

13.1 Indemnification of Mpex. PARI shall at all times during and after the term
of this Agreement be responsible for, and shall defend, indemnify and hold Mpex,
its Affiliates, Sublicensees, directors, officers, employees, agents and
representatives harmless from and against any and all losses, claims, lawsuits,
proceedings, expenses, recoveries and damages, including reasonable legal
expenses, costs and attorneys’ fees, arising out of: (i) any product liability
or lawsuit by a third party directly arising from the design, manufacture or
function of the Project Nebulizer; (ii) any claim of infringement of any patent
rights, trade secrets rights or other intellectual property rights of a third
party arising from the Project Nebulizer (including any associated eKey™
Component); (iii) any claim of infringement of any patent rights, trade secrets
rights or other intellectual property rights of a third party arising from the
combination of the Project Nebulizer and Drug Product wherein such infringement
arises proximately from the design, manufacture or function of the Project
Nebulizer or from announcements or statements made by PARI regarding patent
rights in the Project Nebulizer; (iv) any material breach of any representation
or warranty given in this Agreement by PARI; (v) any negligent conduct or
willful misconduct by PARI in performing the Project under this Agreement, or
any negligent conduct or willful misconduct otherwise in performance under this
Agreement; or (vi) failure of the Products supplied by PARI under this Agreement
to conform with Specifications or Applicable Laws and Standards; provided
however, that (a) Mpex gives PARI prompt notice of any such claim or lawsuit;
(b) PARI has the right to compromise, settle or defend such claim or lawsuit;
and (c) Mpex, at the expense of PARI, cooperates with PARI in the defense of
such claim or lawsuit. Mpex, at its expense, may participate in the defense of
any such claim or lawsuit.

13.2 Indemnification of PARI. Mpex shall at all times during and after the term
of this Agreement be responsible for, and shall defend, indemnify and hold PARI,
its Affiliates, sublicensees, directors, officers, employees, agents and
representatives harmless from and against any and all losses, claims, lawsuits,
proceedings, expenses, recoveries and damages, including reasonable legal
expenses,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

38



--------------------------------------------------------------------------------

costs and attorneys’ fees, arising out of: (i) any product liability claim or
lawsuit by a third party directly arising from the Drug Products made, used,
sold or distributed by Mpex, its Affiliates or Sublicensees; (ii) any claim of
infringement of any patent rights, trade secrets rights or other intellectual
property rights of a third party arising from the active ingredients of the Drug
Product or the Mpex Background Formulation; (iii) any claim of infringement of
any patent rights, trade secrets or other intellectual property rights of a
third party arising from the combination of the Project Nebulizer and Drug
Product wherein such infringement arises proximately from the active ingredients
of the Drug Product or the Mpex Background Formulation; (iv) any material breach
of any representation or warranty given in this Agreement by Mpex; and (v) any
negligent conduct or willful misconduct by Mpex in performance under this
Agreement; provided however, that: (a) PARI gives Mpex prompt notice of any such
claim or lawsuit; (b) Mpex has the right to compromise, settle or defend such
claim or lawsuit; and (c) PARI, at the expense of Mpex, cooperates with Mpex in
the defense of such claim or lawsuit. PARI, at its expense, may participate in
the defense of any such claim or lawsuit.

13.3 Insurance. Each Party or its Affiliates, shall maintain appropriate product
liability insurance with respect to any clinical trials, manufacturing,
development, sales, marketing, distribution and promotion activities performed
by it hereunder, in each case in the amount of [***] per occurrence and in
total. Each Party shall maintain such insurance until the Project Nebulizer and
Drug Product are no longer sold (or, in the case of clinical trial insurance,
for a reasonable period of time following completion of clinical trials). After
the Project Nebulizer and Drug Product are no longer sold, each Party shall
obtain tail end product liability coverage for a [***]-year term in such amounts
and subject to such deductibles as the Parties may mutually agree based upon
standards prevailing in the industry at the time. Each Party shall name the
other Party as an additional insured on any policy required by this
Section 13.3, and shall deliver certificates of insurance to the other Party to
document compliance with this Section 13.3. The Parties may, in their sole
discretion, obtain insurance in countries other than the United States. Prior to
commercialization of the Drug Product, the Parties shall negotiate in good faith
the appropriate amount of insurance for such commercialization.

Article 14 - Dispute Resolution

14.1 Negotiation. PARI and Mpex shall endeavor to resolve any claim or
controversy arising out of the threatened breach, breach, enforcement,
interpretation, termination or validity of this Agreement informally by good
faith negotiation between the senior executives, officers or management of PARI
and Mpex. Either Party may give the other Party written notice of any claim or
controversy not resolved in the normal course of business (the “Disputing Party
Notice”). Within [***] calendar days after the delivery of the Disputing Party
Notice, the receiving Party shall submit to the other Party a written response
(the “Response”). The Disputing Party Notice and Response shall include a
statement of each Party’s position and a summary of the arguments supporting
that position. Within [***] days after the Disputing Party Notice, such
designated senior executives, officers or management of PARI and Mpex shall meet
at a mutually acceptable time and place and thereafter as often as they
reasonably deem necessary to attempt to resolve the claim or controversy. All
negotiations pursuant to this Section 14.1 are confidential and without
prejudice and shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.

14.2 Arbitration. If the claim or controversy has not been resolved by
negotiation pursuant to Section 14.1 of this Agreement within [***] days of the
Disputing Party Notice, or if the Parties fail to meet within the time periods
specified in Section 14.1 of this Agreement, then such claim or controversy,
other than those subject to Section 14.4 below, shall be settled by binding
arbitration in the manner described in this Section 14.2. The arbitration shall
be conducted by the American Arbitration Association (“AAA”) under its
Commercial Arbitration Rules then in effect. Notwithstanding those rules, the
following provisions shall apply to the arbitration hereunder:

(a) Arbitrators. The arbitration shall be conducted by a single arbitrator;
provided that at the request of either Party, the arbitration shall be conducted
by a panel of three (3) arbitrators, with one (1) arbitrator chosen by each of
Mpex and PARI and the third appointed by the other two (2) arbitrators. If the
Parties are unable to agree upon a single arbitrator, or the other two
arbitrators are unable to agree upon the third arbitrator in case of a panel of
three (3), such single or third arbitrator (as the case may be) shall be
appointed in accordance with the rules of AAA. In any event, the arbitrator or
arbitrators selected in accordance with this Section 14.2(a) are referred to
herein as the “Panel” and shall be comprised of arbitrators who are familiar
with worldwide research and business development in the life sciences industry,
unless otherwise agreed.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

39



--------------------------------------------------------------------------------

(b) Proceedings. Except as otherwise provided herein, the Parties and the
arbitrators shall use their best efforts to complete the arbitration within one
(1) year after the appointment of the Panel under Section 14.2(a) above, unless
a Party can demonstrate to the Panel that the complexity of the issues or other
reasons warrant the extension of one or more of the time tables. In such case,
the Panel may extend such time table as reasonably required. The Panel shall, in
rendering its decision, apply the substantive law of the State of New York,
without regard to its conflicts of laws provisions, except that the
interpretation and enforcement of this Article 14 shall be governed by the U.S.
Federal Arbitration Act. The arbitration proceeding shall take place in
Washington, D.C., United States of America. The arbitral proceedings and all
pleadings, responses and evidence shall be in the English language. If so
requested by the arbitrator(s), any evidence originally in a language other than
English shall be submitted with an English translation accompanied by an
original or true copy thereof. The decision and/or award rendered by the
arbitrator(s) shall be written, final and non-appealable, and judgment on such
decision and/or award may be entered in any court of competent jurisdiction. If
the Panel determines that it is reasonable to do so, the fees of the Panel shall
be paid by the losing Party, which Party shall be designated by the Panel.
Otherwise, the fees of the Panel shall be split equally between the Parties.
Each Party shall bear the costs of its own attorneys’ and experts’ fees;
provided that the Panel may in its discretion award the prevailing Party all or
part of the costs and expenses incurred by the prevailing Party in connection
with the arbitration proceeding.

(c) Serving of Notice for Arbitration. Each Party shall be deemed to have
consented that any papers, notices or process may be served on either party by
Federal Express or other reliable overnight courier, or hand delivered or mailed
by registered or certified mail, postage prepaid and return receipt requested,
addressed to the Party or its representative at the addresses set forth in
Section 16.2 or by personal service where the arbitration is to be held, where
such papers, notices or process is necessary or proper for: (i) the initiation
or continuation of an arbitration; (ii) any court action in connection
therewith; or (iii) the entry of judgment on any award made by the
arbitrator(s).

(d) Injunctive Relief. Notwithstanding anything in this Section 14.2 to the
contrary, Mpex and PARI shall each have the right to apply to any court of
competent jurisdiction for a temporary restraining order, preliminary injunction
or other similar interim or conservatory relief, as necessary, pending
resolution under the above described arbitration procedures. Nothing in the
preceding sentence shall be interpreted as limiting the powers of the
arbitrators with respect to any dispute subject to arbitration under this
Agreement. The Panel may award injunctive relief.

14.3 Certain Disputes over Non-compliance. In the event a Party disputes in good
faith a notice by the other Party (a) that it is in material breach of this
Agreement, under Section 15.2 during the [***] days set forth therein, or
(b) that it is in default on the Project Fees, under Section 3.4 during the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

40



--------------------------------------------------------------------------------

[***] days set forth therein, or (c) that it has failed to use Commercially
Reasonable Efforts, under Section 4.2(d) during the [***] days set forth
therein, then such notice by the other Party shall be deemed not effective until
it has been finally determined in accordance with this Article 14 that such
Party has failed to comply with this Agreement as described in such sections,
and the applicable cure period shall not commence until such determination. In
addition, in the event a dispute under Section 3.4 is resolved pursuant to this
Section 14.3, either Party shall be entitled to have the arbitrator resolve, as
part of its decision, the scope of the Project Results to which the disputed
Project Fees pertain and the Defaulted Claims (if the parties are then-currently
in a dispute regarding the scope of Defaulted Claims), and whether the default
is material as described in the last sentence of Section 3.4. In the event the
Parties are disputing an adjustment to the time periods set forth in Exhibit
4.2(d) or 7.1 pursuant to Section 14.4(ii) below, Mpex shall not be deemed to
have failed to meet the respective milestone(s) until such adjustment has been
resolved pursuant to Section 14.4 below.

14.4 Short Form Arbitration. With respect to (i) the establishment of the
applicable Net Sales allocation under Section 6.4(b), (ii) any adjustments to
the time periods set forth in Exhibit 4.2(d) pursuant to the paragraphs B and C
of such Exhibit or the time periods set forth in Exhibit 7.1 pursuant to
paragraphs B through D of such Exhibit, (iii) the establishment of the
appropriate milestone reduction under Section 7.3(b), (iv) an appropriate
adjustment to the [***] under Section 6.5(b), (v) the establishment of the terms
and conditions of the Commercial Supply Agreement, upon request of either Party
in the case of (i) through (iv), and upon the request of Mpex in the case of
(v), such allocation, adjustment, reduction, or terms and conditions shall be
determined by binding arbitration conducted pursuant to this Section 14.4 by one
(1) arbitrator. In such arbitration, for cases (i) through (iv), the arbitrator
shall be an independent expert (including in the area of the dispute) with at
least five (5) years of experience in the pharmaceutical or biotechnology
industry mutually acceptable to the Parties, and for case (v), the arbitrator
shall also be an attorney with at least fifteen (15) years experience. If the
Parties are unable to agree on an arbitrator, the arbitrator shall be an
independent expert as described in the preceding sentence selected by AAA under
its rules of arbitration. In an arbitration conducted under this Section 14.4,
each Party shall prepare a written report setting forth its position with
respect to the substance of the dispute and THE ARBITRATOR SHALL SELECT ONE OF
THE PARTY’S POSITIONS AS HIS DECISION, BASED ON THE CRITERIA, IF ANY, SET FORTH
IN THE RELEVANT SECTIONS OF THIS AGREEMENT, AND SHALL NOT HAVE AUTHORITY TO
RENDER ANY SUBSTANTIVE DECISION OTHER THAN TO SO SELECT THE POSITION OF EITHER
PARI OR MPEX. In the case of (v), unless the Parties otherwise agree to have
discrete sections of the Commercial Supply Agreement be separately established
by the arbitrator under this Section 14.4, each Party’s report to the arbitrator
shall set forth its position as to the entirety of the Commercial Supply
Agreement, and the arbitrator shall select one or the other Party’s position as
the entire Commercial Supply Agreement. The arbitrator shall establish
reasonable additional procedures to facilitate such arbitration, including
preliminary meetings between the Parties to discuss potential terms. Except as
provided in this Section 14.4, such arbitration shall be conducted in all
respects under the rules of arbitration of AAA. Each Party shall bear its own
costs of arbitration under this Section 14.4 and its own expenses in connection
with such arbitration. The Parties shall use Commercially Reasonable Efforts to
cause the completion of any such arbitration within [***] days following the
initiation of such arbitration.

Article 15 - Term and Termination

15.1 Term. The term of this Agreement is effective as of the Effective Date as
first written above, and except as otherwise provided in this Article 15, shall
terminate on a country-by-country and Drug Product-by-Drug Product basis, upon
the expiration of the Royalty Term.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

41



--------------------------------------------------------------------------------

15.2 Termination for Breach. Each Party shall have the right to terminate this
Agreement upon written notice, in the event the other Party is in material
breach of this Agreement, and does not cure such breach within [***] days after
written notice thereof, specifying in reasonable detail the breach.

15.3 Termination by Mpex.

(a) Feasibility Phase. Prior to the end of the Feasibility Phase, Mpex shall
have the right to terminate this Agreement for its convenience, in whole or with
respect to any Work Plan or activities under a Work Plan, upon [***] days
written notice.

(b) Development Phase for Cause. After the end of the Feasibility Phase and
until first Marketing Approval for a Drug Product for use in a Licensed
Configuration in the first Major Country, Mpex shall have the right to terminate
this Agreement in whole, upon written notice in the event that:

(i) Mpex receives a toxicity profile for the Drug Product which would require
Mpex to terminate further pre-clinical or clinical studies in order to avoid:
(w) violating a reasonable standard of patient care; (x) endangering or
potentially endangering patients; (y) a diminished commercial potential for such
Drug Product which renders such Drug Product not commercially viable; or (z) a
restrictive regulatory labeling for such Drug Product;

(ii) Mpex receives an efficacy profile for the Drug Product from any preclinical
or clinical study which, in accordance with Mpex’ reasonable business judgment,
removes the commercial merit from any further testing or development of such
Drug Product;

(iii) the Project reveals significant technical difficulties relating to the
Drug Product, its formulation or the adaptation of the Drug Product for
pulmonary delivery, of which are not contemplated or expected by Mpex as of the
Effective Date;

(iv) the development of the Drug Product, Project Nebulizer or Licensed
Configuration (excluding the [***]) has significant delays beyond that which is
contemplated or expected in the Work Plans, not including those delays caused by
Mpex, its Affiliates, Sublicensees or any partner/third party with whom Mpex
works in the development of any [***] hereunder;

(v) the Project Nebulizer or the Licensed Configuration is unable to
substantially meet the Specifications (including the initial specifications set
forth in Exhibit 1.45) or the Performance Specification A or B set forth in
Exhibit 6.1, or is otherwise incompatible with the formulation of the Drug
Product being investigated or developed in the Project;

(vi) Mpex receives a negative review or negative comments from the FDA, EMEA or
another Regulatory Authority which indicates that Mpex will not likely be able
to obtain regulatory approval of an MAA for the Drug Product for use in a
Licensed Configuration; or

(vii) the cost to develop the Drug Product, Project Nebulizer or Licensed
Configuration exceeds what the JSC deems to be commercially reasonable for the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

42



--------------------------------------------------------------------------------

development of a product for the Mpex Field (it being understood that
“commercially reasonable” as set forth in this clause (vii) would be determined
in light of projected profitability and feasibility of the program contemplated
by this Agreement, by itself, and not through comparisons with other potential
programs being considered by Mpex).

(c) Termination for Convenience. In addition to the termination rights set forth
above, in the event that at any time after [***], Mpex has determined to abandon
the development and/or commercialization of Licensed Configurations in the Mpex
Field for any reason, Mpex may terminate this Agreement as a whole, upon [***]
days written notice specifically referencing this Section 15.3(c).

15.4 Effects of Expiration or Termination.

(a) Accrued Obligations. Expiration or any termination of this Agreement shall
not release either Party hereto from any liability which at the time of such
expiration or termination has already accrued to such Party, nor preclude either
Party from pursuing any rights and remedies it may have hereunder or at law or
in equity.

(b) Upfront Project Fee. In the event of termination of this Agreement, any
remaining un-used portion of the upfront Project Fee shall be refunded to Mpex
within [***] business days thereafter.

(c) Expiration. Upon the expiration (but not earlier termination) of this
Agreement, on a country-by-country and Drug Product-by-Drug Product basis, the
license in Section 4.1 with respect to such country and Drug Product shall be
non-exclusive, fully paid-up, irrevocable and royalty free.

(d) Stock on Hand. In the event this Agreement is terminated (but excluding
termination by PARI under Section 15.2 due to Mpex’ s material breach), Mpex
shall have the right to sell or otherwise dispose of all Products in the process
of manufacture, testing, in use or in stock, provided that Mpex shall remain
obligated to make payment of royalties to PARI for such Products in accordance
with Article 6 hereof.

(e) Sublicenses. Upon the termination of this Agreement for any reason, other
than termination by Mpex under Section 15.3, any sublicenses granted by Mpex
hereunder shall survive, provided that upon request by PARI, each Sublicensee
promptly agrees in writing to be bound by the applicable terms of this
Agreement, and agrees to pay directly to PARI the same amounts that would have
been due to PARI from Mpex under this Agreement with respect to such sublicense,
had the Agreement not terminated.

(f) Return of Rights. Except as reasonably necessary for surviving rights or
obligations under this Article 15, in the event of any termination (but not
expiration) of this Agreement other than due to PARI’s material breach hereof,
(i) all of Mpex’s license rights under Article 4 shall terminate, and (ii) Mpex
shall promptly destroy or return all Confidential Information of PARI then in
Mpex’s possession. Upon any termination or expiration of this Agreement, PARI
shall promptly destroy or return all Confidential Information of the Mpex’s then
in PARI’s possession. Notwithstanding the foregoing, each Party may retain one
(1) copy of the Confidential Information of the other Party in its archival
files, subject to the non-use and non-disclosure provisions herein, solely for
purposes of determining the scope of its rights and obligations hereunder.

(g) Royalties on Project Intellectual Property. In the event of termination of
this Agreement by Mpex under Section 15.3 or termination of this Agreement by
PARI under Section 15.2 for

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

43



--------------------------------------------------------------------------------

Mpex’ s material breach, Mpex shall pay PARI the royalties set forth in
Section 6.2.2 (and subject to all applicable adjustments set forth in Article 6,
and paid in accordance with Section 9.2) on Net Sales of Drug Products delivered
via pulmonary administration, which Drug Products (i) are either Covered by one
or more Valid Claims of any Project Patents or (ii) incorporates or is made
using substantial Know-how within the Project Intellectual Property, until the
later of (x) the [***] or (y) [***] years [***].

(h) Survival. Articles and Sections 1, 3, 4.1.4, 4.2 (first sentence), 4.3
(first sentence), 6 (only to the extent necessary to apply Section 15.4(g)),
7.4(b), 7.4(c) (7.4(b) and (c) to the extent necessary to comply with each
Party’s surviving legal obligations), 8.5, 8.6, 8.7 (with respect to Products
delivered prior to such expiration or termination), 8.10 (to the extent
necessary to comply with each Party’s surviving legal obligations), 9.2, 9.4,
9.6 (9.2, 9.4 and 9.6 only to the extent Mpex has remaining royalty obligations
to PARI), 10.1 (b), 10.3 (Field Infringements only to the extent prior to such
termination or expiration), shall survive any expiration or termination of this
Agreement, 10.4, 11.1, 11.2(a) (for so long as there are any outstanding
Sublicensees under Section 15.4(e) or for so long as [***], or if neither of the
foregoing are applicable, for [***] after such expiration or termination),
11.2(b), 11.2(c) (for [***] years thereafter), 11.2(d), 12.1, 12.2 (12.1 and
12.2 only with respect to time periods prior to such termination or expiration),
12.3, 12.4, 13.1, 13.2 (13.1 and 13.2 only with respect to Products sold, and/or
events giving rise to liability, prior to such termination or expiration), 14,
15 and 16. Except as set forth in this Section 15.4, all other Articles and
Sections of this Agreement shall terminate upon any expiration or termination
hereof.

15.5 Rights in Bankruptcy - United States. All licenses granted under this
Agreement by each Party are, and shall otherwise be deemed to be, for purposes
of Section 365(n) of the United States Bankruptcy Code, licenses of a right to
“intellectual property” as defined under Section 101 of the United States
Bankruptcy Code. Each Party, as licensee of such rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
United States Bankruptcy Code in the event of the commencement of a bankruptcy
proceeding by or against the licensor Party under the United States Bankruptcy
Code including, but not limited to, the right to treat this Agreement or any
agreement supplementary to this Agreement as terminated or to retain its rights
under this Agreement or any Agreement supplementary to this Agreement. In the
event that the licensee Party elects to retain its rights under this Agreement
or any agreement supplementary to this Agreement, the licensor Party shall
provide to the licensee Party, within fourteen (14) calendar days of written
notice by the licensee Party to the licensor Party in accordance with
Section 16.2 of this Agreement, all intellectual property and all embodiments of
such intellectual property within the possession or control of the licensor
Party.

Article 16 - Miscellaneous

16.1 Entire Agreement. This Agreement, which includes the Exhibits attached
hereto, contains the entire agreement between PARI and Mpex with respect to the
transactions contemplated by this Agreement and supersedes all prior
arrangements or understandings with respect thereto.

16.2 Notices. All notices or other communications that are required or permitted
under this Agreement shall be in writing and shall be sent by Federal Express or
other reliable overnight courier, or hand delivered or mailed by registered or
certified mail, postage prepaid and return receipt requested, to the appropriate
party addressed as follows:

 

If to Mpex:   

Mpex Pharmaceuticals, Inc

3030 Bunker Hill St. Suite 200,

San Diego, California 92109,

United States of America

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

44



--------------------------------------------------------------------------------

  

Attn: William Gerhart, CEO

Fax: (###) ###-####

Tel: (###) ###-####

with a copy to:   

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, California 94304-1050

United States of America

Attn: Kenneth A. Clark, Esq.

Fax: (###) ###-####

Tel: (###) ###-####

If to PARI:   

PARI GmbH

Moosstrasse 3, D-82319

Stamberg, Germany

Attn: Dr. Martin Knoch

Title: Managing Director

Fax: 011 +49 (##) ### ###-##

Tel: 011 +49 (##) ### ###-##

with a copy to:   

McGuire Woods LLP

One James Center

901 East Cary Street

Richmond, Virginia 23219-4030

Attn: Patrick A. De Ridder, Esq.

Fax: (###) ###-####

Tel: (###) ###-####

Any Party may by such notice change the address to which notice or other
communications to it are to be delivered or mailed.

16.3 Choice of Law. The rights and obligations of Mpex and PARI under this
Agreement shall not be governed by the provisions of the 1980 U.N. Convention on
Contracts for the International Sale of Goods or the United Nations Convention
on the Limitation Period in the International Sale of Goods, as amended; rather,
such rights and obligations shall be governed by and construed in accordance
with the Uniform Commercial Code and other applicable laws of the State of New
York, United States, excluding its conflict-of-law rules. This provision shall
not preclude application of the United States Arbitration Act.

16.4 Assignment. This Agreement shall not be assignable by either Party without
the prior written consent of the other Party, and any purported assignment by
either Party without the prior written consent of the other Party shall be void,
except that either Party may assign its rights under this Agreement to any other
corporation or other entity that succeeds to all or substantially all of that
portion of its business to which this Agreement relates, pursuant to a merger,
reorganization, consolidation, sale or disposition of substantially all of its
assets related to that portion of its business or otherwise; provided that the
assignee agrees to be bound by the assignor’s obligations hereunder. This
Agreement shall inure to the benefit of and be binding upon the Parties hereto
and their respective successors and permitted assigns. Any assignment in
contravention of the foregoing shall be null and void.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

45



--------------------------------------------------------------------------------

16.5 Waivers and Amendments. Any waiver of any term or condition of this
Agreement, or any amendment or supplementation of this Agreement, shall be
effective only if in writing signed by the Parties. A waiver of any breach or
failure to enforce any of the terms or conditions of this Agreement shall not in
any way affect, limit or waive a Party’s rights hereunder at any time to enforce
strict compliance thereafter with every term or condition of this Agreement.

16.6 Severability. In the event that any provision contained in this Agreement
shall be determined to be invalid, illegal or unenforceable in any respect for
any reason, the validity, legality and enforceability of any such provision in
every other respect and the remaining provisions of this Agreement shall not, at
the election of the Party for whose benefit the provision exists, be in any way
impaired. In the event a Party seeks to avoid a provision of this Agreement by
asserting that such provision is invalid, illegal or otherwise unenforceable,
the other Party shall have the right to terminate this Agreement upon [***]
days’ prior written notice to the asserting Party, unless such assertion is
eliminated and the effect of such assertion is cured within such [***] day
period. Any termination in accordance with the foregoing sentence shall be
deemed an election by PARI to terminate pursuant to Section 15.3, if Mpex
exercises its right to terminate under this Section 16.6, and a termination for
the breach of Mpex pursuant to Section 15.2, if PARI exercises its right to
terminate under this Section 16.6.

16.7 Construction. The article and section headings contained in this Agreement
are for the purpose of convenience and are not intended to define or limit the
contents of such sections. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “or” has the inclusive meaning frequently identified with the phrase
“and/or,” (d) “including” has the inclusive meaning frequently identified with
the phrase “including but not limited to” or “including without limitation”, and
(e) references to “hereunder” or “herein” relate to this Agreement.

16.8 Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

16.9 Further Assurances. Upon the reasonable request of either Party, the other
Party shall execute any additional certificates or other documents that may be
reasonably necessary to fully implement this Agreement.

16.10 Force Majeure. Except pursuant to existing laws, regulations and orders,
no failure or omission by either Party in the performance of any obligation of
this Agreement shall be deemed a breach of this Agreement or create any
liability if the same shall arise from any cause or causes beyond the control of
the Parties including, but not limited to the following which, for the purposes
of this Agreement, shall be regarded as beyond the control of the Party in
question: (a) any act or omission of any government; (b) any future rule,
regulation or order issued by any governmental authority or by any officer,
department, agency, or instrumentality thereof which makes such performance
impossible or commercially unreasonable; or (c) any Act of God; fire; storm;
flood; earthquake; accident; war; terrorism; rebellion; insurrection; riot;
invasion; strike; and lockout.

16.11 Compliance with Law. In conducting any activity under this Agreement or in
connection with the development, manufacture, use or sale of the Products, PARI
and Mpex shall comply with all applicable laws and regulations including, but
not limited to, all import and export regulations of the applicable authorities
in the Territory.

16.12 Relationship of the Parties. The relationship of the Parties under this
Agreement is that of independent contractors. Neither Party shall be deemed to
be the agent of the other, nor shall the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

46



--------------------------------------------------------------------------------

Parties be deemed to be partners or joint venturers. Neither Party hereto shall
have any express or implied right or authority to assume or create any
obligations on behalf of or in the name of the other Party or to bind the other
Party to any contract, agreement or undertaking.

16.13 Choice of Language. This Agreement, originally written in the English
language, shall be governed by the English language. In the event any dispute
arises with respect to this Agreement, the meanings of all terms and provisions
of this Agreement shall be interpreted in their original English form. The
governing language of all correspondence related to reporting, negotiation,
disputes, arbitration and notice requirements shall be the English language. The
Parties shall bear their own expenses for having text or other communications
translated into the English language.

16.14 Recordation of Licenses. At the request of Mpex, PARI shall cooperate with
Mpex at Mpex’s expense in its efforts to record its licenses to patents
hereunder, including, but not limited to, executing a license recordation form,
from time to time, for United States patents and signing documents necessary for
Mpex to record its licenses to patents hereunder in countries other than the
United States.

IN WITNESS WHEREOF, the Parties hereby have executed this Agreement, as of the
date first above written.

 

Mpex:       PARI:   MPEX PHARMACEUTICALS, INC.     PARI GMBH Print Name:  

William Gerhart

    Print Name:  

Martin Knoch

Signature:  

/s/ William Gerhart

    Signature:  

/s/ Martin Knoch

Title:  

CEO

    Title:  

Managing Director

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

47



--------------------------------------------------------------------------------

EXHIBIT 1.24

CERTAIN EPI PATENT RIGHTS OF MPEX

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

48



--------------------------------------------------------------------------------

EXHIBIT 1.30

PARI INTELLECTUAL PROPERTY

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

49



--------------------------------------------------------------------------------

EXHIBIT 1.45

INITIAL PROJECT NEBULIZER SPECIFICATIONS

Objectives for Customized eFlow® Nebulizer

PARI will work to establish the following characteristics of a customized eFlow®
Nebulizer when used in conjunction with Drug Product.

[***].

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

50



--------------------------------------------------------------------------------

EXHIBIT 2.2

INITIAL WORK PLAN

The Parties will finalize within thirty (30) days after the Effective Date and
attach hereto.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

51



--------------------------------------------------------------------------------

EXHIBIT 4.1.3

PARI COMPETITORS

The following entities are deemed to be the PARI Competitors:

 

  •   [***]

In the event of a merger, consolidation, sale of all or substantially all of the
assets or business or other change of control involving the above entities (the
“Original Competitors”), such Original Competitor listed above shall be replaced
with the successor thereof that is continuing to engage in the business of
developing and/or commercializing nebulizers. However, if the merger or
acquisition partner had separate lines of business, divisions or operations
prior to such change of control, whether or not relating to nebulizers, the
merger or acquisition partner shall be deemed a PARI Competitor only to the
extent it is continuing the business of the Original Competitor, and not with
respect to any such separate lines of business, divisions or operations.

In addition, PARI Competitors shall include any subsidiary that is formed by the
Original Competitors, but shall not include any subsidiaries acquired by the
Original Competitors if such subsidiaries had separate lines of business,
divisions or operations prior to such acquisition, whether or not relating to
nebulizers. However, PARI Competitors shall include such subsidiaries to the
extent such subsidiaries continue the lines of business, divisions or operations
of the Original Competitors relating to nebulizers.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

52



--------------------------------------------------------------------------------

EXHIBIT 4.2(b)

EXAMPLES OF [***]

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

53



--------------------------------------------------------------------------------

EXHIBIT 4.2(d)

TIMELINE FOR MAINTAINING NON-COMPETE

The milestones for maintaining Section 4.2 shall be:

1. First Phase I Trial of a Drug Product for a Licensed Configuration initiated
(“Non-compete Milestone 1”) by [***]

2. First Phase II Trial of a Drug Product for a Licensed Configuration initiated
(“Non-compete Milestone 2”) by [***], or [***] months after achievement of
Non-compete Milestone 1 above, whichever is later.

3. First Phase III Trial of a Drug Product for a Licensed Configuration
initiated (“Non-compete Milestone 3”) by (a) [***], or (b) [***] months after
achievement of both Non-compete Milestones 1 and 2 above, whichever of (a) or
(b) is later.

4. First MAA submission in a Major Country of a Drug Product for a Licensed
Configuration initiated (“Non-compete Milestone 4”) by (a) [***], or (b) [***]
months after achievement of all of Non-compete Milestones 1 through 3 above,
whichever of (a) or (b) is later.

A. In the event a Phase I, Phase II or Phase III Trial is not required prior to
first MAA submission, Mpex shall document the same for PARI upon its
determination thereof. In such event, the corresponding Non-compete Milestone(s)
above shall be deemed automatically met at such time (provided that any
milestone payments due therefor under Sections 5.4 and 5.5 above have been
paid), for purposes of this Exhibit 4.2(d) and such Phase I, Phase II or Phase
III Trial shall be deemed to have occurred at such time, for purposes of the
milestone payments under Sections 5.4 and 5.5 above.

B. In the event the achievement of Non-compete Milestones 1 through 4 above is
delayed due to circumstances caused by PARI (including failure to achieve
results or Specifications as set forth in the Work Plans for the formulation of
the Drug Product or the Project Nebulizer), the Non-compete Milestone(s) above
shall be reasonably adjusted in proportion to such delay.

C. In case the Phase II Trial referenced in Non-compete Milestone 2 has to be
repeated or if there are documented clinical holds or delays caused by requests
of regulatory authorities preventing Mpex, its Affiliates or Sublicensees from
proceeding to a Phase III Trial, the due date for Non-compete Milestone 3 shall
be delayed by a reasonable period, to be agreed between the Parties. In case the
Phase TIT Trial referenced in Non-compete Milestone 3 has to be repeated or if
there are documented clinical holds or delays caused by requests of regulatory
authorities preventing Mpex, its Affiliates or Sublicensees from proceeding to
an MAA submission after Non-compete Milestone 3 above has been achieved, the due
date for Non-compete Milestone 4 shall be delayed for by a reasonable period, to
be agreed between the Parties.

 

[continued on next page]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission Confidential treatment has been
requested with respect to portions of this agreement.

 

54



--------------------------------------------------------------------------------

D. Any extension(s) agreed between the Parties for the timelines for any of the
Non-compete Milestones above, whether extensions pursuant to paragraphs B or C
above or discretionary extensions by PARI, shall be set forth in writing by the
Parties.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

55



--------------------------------------------------------------------------------

EXHIBIT 6.1

PERFORMANCE SPECIFICATIONS FOR [***]

Performance Specification A

As used herein, “Existing Formulations” means those drug formulations of
Fluoroquinolone and Effiux Pump Inhibitor formulations synthesized and
investigated by Mpex prior to the first meeting of the JTC, which will meet
within two weeks of the Effective Date to discuss the program to be performed
under the Feasibility Phase, and will include (i) disclosure of work performed
by Mpex on Existing Formulations to-date, (ii) disclosure of any prior work
performed by PARI related to formulations in the Mpex Field to-date, and
(iii) discussion and production of a preliminary proposal for the Initial Work
Plan. Within two weeks of the meeting Mpex will provide PARI a report, to be
incorporated as an attachment to Exhibit 2.2, listing the Existing Formulations
discussed at the meeting, with information as agreed to in the meeting for such
Existing Formulations.

Exhibit 2.2 will specify (i) the specific compositions of Existing Formulations,
and (ii) the functional performance thereof obtained by Mpex, including lung
clearance rate and taste tolerability. Exhibit 2.2 will also specify work to be
performed to further define the functional performance characteristics for
Existing Formulations.

Existing Formulations [***].

As part of performing the initial Work Plan, the Parties will conduct the work
necessary to define this Performance Specification A in greater detail, to
describe levels of functional performance with respect to lung clearance rate,
taste tolerability, respirable dose, respirable drug delivery rate and
nebulization time, for Existing Formulations delivered by an eFlow [***] or
comparable device.

Performance Specification B

During the course of performing the Work Plans, the Parties will define
Specification B by mutual agreement to be a level of functional performance
that:

(a) meaningfully improves at least one of the following criteria: respirable
dose, respirable drug delivery rate and/or nebulization time, unless such
criteria conflicts with criteria (b) below; and

(b) if useful for commercialization of the Drug Product, meaningfully improves
the lung clearance rate and/or taste tolerability characteristics.

In addition, formulations meeting Performance Specification B must be different
in composition from the Existing Formulations and subject to additional patent
protection (i.e., the Drug Product is Covered by Valid Claims within the Project
Patents or the PARI Background Patents).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

56



--------------------------------------------------------------------------------

EXHIBIT 7.1

TIMELINE FOR MAINTAINING EXCLUSIVE LICENSE

The milestones tor maintaining the license of Section 4.1.1 exclusive shall be:

1. First Phase I Trial of a Drug Product for a Licensed Configuration initiated
(“Exclusivity Milestone 1”) by [***].

2. First Phase II Trial of a Drug Product for a Licensed Configuration initiated
(“Exclusivity Milestone 2”) by [***], or [***] months after Exclusivity
Milestone I is achieved, whichever is later.

A. In the event a Phase I, Phase II or Phase III Trial is not required prior to
first MAA submission, Mpex shall document the same for PARI upon its
determination thereof. In such event, the corresponding Non-compete Milestone(s)
above shall be deemed automatically met at such time (provided that any
milestone payments due therefor under Sections 5.4 and 5.5 above have been
paid), for purposes of this Exhibit 7.1 and such Phase I, Phase II or Phase III
Trial shall be deemed to have occurred at such time, for purposes of the
milestone payments under Sections 5.4 and 5.5 above.

B. In the event Mpex is unable to achieve the Exclusivity Milestones above due
to circumstances caused by PARI (including failure to achieve results or
Specifications as set forth in the Work Plans for the formulation of the Drug
Product or the Project Nebulizer), or in the case the Phase I Trial has to be
repeated or there are documented clinical holds or delays caused by requests of
the regulatory authorities preventing Mpex from proceeding to a Phase II Trial
in accordance with Exclusivity Milestone 2, then the due dates set forth above
for such Exclusivity Milestones shall be reasonably adjusted to account for such
factors pursuant to mutual agreement of the Parties.

C. If Mpex elects to pay, or has already paid, PARI the [***] milestone of
Section 5.3 by the due date of Exclusivity Milestone 1 (not taking into account
the adjustment of this paragraph C), then the due date of Exclusivity Milestone
1 shall be extended by an additional [***] months. For clarity, if Mpex makes an
election to pre-pay such milestone of Section 5.3 prior to its achievement, such
amounts shall be creditable against any payments owed under this Agreement
thereafter.

D. If Mpex elects to pay, or has already paid, PARI the [***] Phase II milestone
of Section 5.5, by the due date of Exclusivity Milestone 2 (not taking into
account the adjustment of this paragraph D), then the due date of Exclusivity
Milestone 2 shall be extended by an additional [***] months. For clarity, if
Mpex makes an election to pre-pay the Phase II milestone of Section 5.5, such
amounts shall be creditable against any payments owed under this Agreement
thereafter.

E. Any extension(s) agreed between the Parties for the timelines for any of the
Non-compete Milestones above, whether extensions pursuant to paragraphs B
through D above or other discretionary extensions by PARI, shall be set forth in
writing by the Parties.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

57



--------------------------------------------------------------------------------

EXHIBIT 7.3(a)

PRICES

 

Item Description

   Pricing (Euros)  

Project Nebulizer including control unit, aerosol head, nebulizer handset, power
adapter and carrying case

     [*** ] 

[***] enabled Project Nebulizer including control unit, aerosol head, nebulizer
handset, power adapter and carrying case

     [*** ] 

Aerosol Head

     [*** ] 

Nebulizer Handset

     [*** ] 

Power adapter

     [*** ] 

Carrying case

     [*** ] 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

58



--------------------------------------------------------------------------------

EXHIBIT 7.3(b)

INITIAL PROJECT NEBULIZER FORECAST

 

Phase

  

Batch#

  

#Devices

  

Date Required

Ib (I-IND)    1    [***]    Done I (S-IND)    2    [***]    2-3Q/06 I/II (C-IND)
   3    [***]    1-2Q/07 III    4    [***]    1Q/08

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

59



--------------------------------------------------------------------------------

EXHIBIT 7.5

OUTLINE OF TERMS AND CONDITIONS FOR

COMMERCIAL SUPPLY AGREEMENT

1. Definitions. The capitalized terms included in this Exhibit 7.5 shall have
the meanings defined above in Article 1 of the Agreement, and if not, such
capitalized terms shall have the meanings provided in this Exhibit 7.5.

“Commercial Supply Agreement” means the supply agreement, if any, entered into
between the Parties or established pursuant to Section 14.4 of the Agreement,
for the supply, from PARI to Mpex, of Nebulizers for use with the Drug Products,
which shall include, at a minimum, the Supply Terms set forth in this Exhibit
7.5.

“Comparable Nebulizer Devices” means the eFlow® Devices with a comparable
configuration and performance level as the Project Nebulizer.

“Drug Product(s)” means the Drug Products developed for Mpex under the
Agreement.

“Invoice Price” means the lowest of (a) the then current patient suggested
retail price for any Comparable Nebulizer Device less [***] percent ([***]%) of
such patient suggested retail price, (b) the prices set forth in Exhibit 7.3(a),
and (c) the most favorable price at which any Comparable Nebulizer Device is
sold by PARI to a wholesaler, or any other third party in transactions of a
comparable business arrangement, and in each case based on comparable volumes.
As used herein, “comparable business arrangement” include any arrangements in
which PARI is selling customized nebulizers to a commercialization partner, or
in which PARI is selling nebulizers to third parties for resale in any vertical
markets.

“Nebulizer(s)” means the Project Nebulizers and any [***].

“Nebulizer Specifications” means the Specifications for the Project Nebulizers
and for any [***] as set forth in applicable Work Plans and/or agreed to by the
Parties.

2. Supply Options. In accordance with the nebulizer commercialization strategy
set forth in Section 7.5 of the Agreement (the “Nebulizer Commercialization
Strategy”), Mpex and PARI shall implement the following supply options. However,
in the absence of agreement on the Nebulizer Commercialization Strategy, the
default option shall be Section 2(a) below, and at the request of Mpex, the
Parties shall implement Section 2(a) on the terms and conditions set forth
herein.

(a) Nebulizers. PARI shall manufacture and exclusively supply the Nebulizers to
Mpex, its Affiliates and permitted Sublicensees (and no other party) during the
term of the Commercial Supply Agreement, and such supply shall satisfy all of
Mpex’s, its Affiliates’, Sublicensees’, and their customers’ volume requirements
of the Nebulizers during the term of the Commercial Supply Agreement. Except in
the case of a Failure Event triggering Mpex’s rights under Section 13 below,
Mpex shall purchase from PARI, the entire volume of Mpex’s requirements of the
Nebulizers during the term of the Commercial Supply Agreement.

(b) Drug Products. At Mpex’s request in its discretion, and subject to the
mutual agreement of the parties, PARI agrees to manage and ensure the supply to
Mpex, its Affiliates and permitted Sublicensees of Drug Products for use in
Licensed Configurations during the term of the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

60



--------------------------------------------------------------------------------

Supply Agreement, and such supply shall satisfy all of Mpex’s, its Affiliates’,
Sublicensees’, and customers’ orders of the Drug Products from PARI during the
term of the Supply Agreement. Notwithstanding anything to the contrary contained
in this Agreement, both PARI and Mpex acknowledge and agree that in the event
the parties are unable to come to an agreement on the supply of Drug Products
described in this Section 2(b), such dispute shall not be disposed of according
to the dispute resolution provisions contained in Article 14 of the Agreement.
Each party shall decide, in its own discretion, whether to enter into a supply
arrangement for the supply of Drug Products hereunder.

3. Retail Sales Options. In accordance with the Nebulizer Commercialization
Strategy, Mpex and PARI shall implement one or more of the retail sales options
identified below. However, in the absence of agreement on the Nebulizer
Commercialization Strategy, the default option shall be Section 3(a), and at the
request of Mpex, the Parties shall implement Section 3(a) below on the terms and
conditions set forth herein. The Parties will work together in good faith to
maximize Net Sales of the Drug Product and Nebulizer.

(a) Drug Product and Nebulizer Sold by Mpex. Mpex will sell both the Drug
Products and the Nebulizers, which in Mpex’s discretion, may be sold as a
combined product for a single price or sold or priced separately. Mpex will
consult the suggested retail price list of PARI, for comparable indications if
available, prior to establishing its prices for the Nebulizers and/or the
combination.

(b) Drug Product and [***] Sold by Mpex. Mpex will sell the Drug Products and
[***], which in Mpex’s discretion, may be sold as a combined product for a
single price or sold or priced separately. As between the Parties, the sales
price for the Drug Products, [***] and/or the combination thereof shall be
determined solely by Mpex. PARI will sell the Project Nebulizer (in a form
adapted to work with the Drug Product and/or [***] being sold by Mpex), and
shall ensure that its prices for the Nebulizer are on average no higher than its
prices for Comparable Nebulizer Devices, for comparable volumes and for
comparable business arrangements, and if available for comparable indications.

(c) Drug Product alone sold by Mpex. Mpex will sell the Drug Products alone, and
as between the Parties, the sale price for such Drug Products will be determined
solely by Mpex. PARI will sell the Nebulizer (in a form adapted to work with the
Drug Products sold by Mpex), and shall ensure that its prices for the Project
Nebulizer are on average no higher than its prices for Comparable Nebulizer
Devices, and its prices for the [***] are on average no higher than its prices
for comparable components sold to third parties, for comparable volumes and for
comparable business arrangements, and if available for comparable indications.

4. Forecasts and Purchase Order. On a monthly basis during the term of the
Commercial Supply Agreement, beginning [***] days prior to the expected first
order of Nebulizer(s) hereunder, Mpex shall provide PARI with its good faith
written projections of the anticipated requirements of Nebulizers to be ordered
from and delivered by PARI during the rolling forward twelve month (12) period
(the “Supply Forecast”). Mpex shall provide PARI with the Supply Forecast no
later than [***] days before the start of each calendar month. Upon the request
of Mpex, PARI shall reasonably consult and assist Mpex in the development of
Supply Forecasts which will ensure an adequate supply of Nebulizer in the
wholesale and retail supply chain. Unless otherwise agreed by the Parties, the
Supply Forecasts shall be binding on both Parties with respect to the first
[***] months specified therein, and non-binding with respect to the remaining
[***] months of the Supply Forecast. Mpex will provide PARI with written
purchase orders for its requirements of Nebulizers. The purchase order shall
include a delivery date at least [***] days after the placement of such purchase
order, unless otherwise agreed by PARI. PARI shall not reject any purchase
orders placed by Mpex consistent with the binding portion of

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

61



--------------------------------------------------------------------------------

the Supply Forecast, and shall use reasonable commercial efforts to accept and
fill purchase orders placed by Mpex that are in excess of the forecasted
quantities from available supplies. Subject to the foregoing, PARI shall accept
or reject purchase orders from Mpex within [***] business days after receipt
thereof. Upon acceptance by PARI, such purchase orders including the delivery
dates specified therein shall be binding. PARI’s sales of Nebulizers to Mpex
hereunder shall be subject to the terms and limitations of the Commercial Supply
Agreement and not to any terms and conditions stated on an Mpex purchase order,
an order acknowledged by PARI or other document not effectively amending the
Commercial Supply Agreement, except insofar as such order or other document
establishes: (a) the quantity of Nebulizers sold; (b) the delivery date of the
Nebulizers; (c) customer-specific labeling or packing requirements; or (d) the
destination of shipment of the Nebulizers. Any additional, inconsistent or
different terms and conditions contained in such other documents are hereby
expressly rejected.

5. Delivery.

(a) Time. PARI shall deliver all Nebulizers for which purchase orders are
accepted on or before the delivery date specified in such purchase orders. PARI
recognizes that its failure to timely fill Mpex’s purchase orders for Nebulizers
may adversely impact the adoption and sales of the Drug Product, and PARI will
take commercially reasonable steps to establish the appropriate inventory and
manufacturing resources in order to prevent any such failure.

(b) Risk of Loss, Freight Cost and Shipping Insurance. Delivery of the Nebulizer
ordered by Mpex shall be F.C.A. PARI’s facilities in Germany. Deliveries shall
be shipped to an address designated by Mpex. Mpex shall pay all costs of freight
incurred in connection with the transporting of the Nebulizers. All Nebulizers
will be shipped by PARI freight collect, or if prepaid, such freight will be
subsequently billed to Mpex. PARI shall cooperate with Mpex, and provide Mpex
with all necessary documentation and assistance, at Mpex’s expense, with respect
to importation of the Nebulizer in any country of the Mpex Territory.

(c) Quality. PARI shall manufacture the Nebulizer to meet the quality standards
set forth in Sections 8.3 and 8.4 of the Agreement in order to achieve an
acceptable quality level of non-conforming units. PARI recognizes the importance
of maintaining the consistency in the quality of supply of Nebulizer in the form
approved by the FDA and other regulatory authorities, and PARI will consider in
good faith any advice of Mpex in order to ensure an on-going supply of
Nebulizer, as approved by such regulatory authorities. PARI shall also comply
with Sections 8.8 through 8.10 of the Agreement with respect to its supply of
Nebulizers hereunder.

(d) Acceptance. Mpex or its designee shall have a period of [***] business days
from the date of receipt of any shipment of the Nebulizer to test for quality
and quantity of the shipment and to accept or reject such shipment. The detailed
acceptance criteria shall be specified in the Commercial Supply Agreement or
mutually agreed by the Parties. If Mpex or its designee determines that any
portion of shipment is defective (i.e., not compliant with the Specifications,
Applicable Laws and Standards and/or other requirements set forth in the
Commercial Supply Agreement), Mpex or its designee shall notify PARI in writing
within such [***] business days, indicating the particular lot, date of delivery
and the defective nature of the Nebulizer. In such event, Mpex or its designee
shall promptly return the defective portion of such shipment to PARI, and Mpex
shall have no obligation to pay for such defective portion of such shipment.
Upon receipt, PARI shall at its own cost replace, or undertake commercially
reasonable efforts to repair, rejected Nebulizers and supply Mpex with a
replacement shipment thereof acceptable to Mpex, within the shortest practicable
time. In the event Mpex does not so notify PARI of defective Nebulizers within
[***] business days of receipt of any shipment thereof, Mpex shall be deemed to
have accepted such shipment and shall be obligated to make payment therefor as

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

62



--------------------------------------------------------------------------------

provided in Section 6 below, provided that in the case of latent defects (i.e.,
defects that are not discoverable upon a reasonable inspection or incoming
quality assurance testing as set forth in the Specifications), Mpex may return
the Nebulizer for repair or replacement as set forth in this Section 5(d) within
[***] business days after discovery thereof. In such case, PARI shall also
reimburse Mpex for the reasonable, out-of-pocket costs incurred in replacing any
units returned by its Sublicensees or customers (with the cost of the
replacement Nebulizer itself to be covered by Section II below).

6. Invoice Price. Subject to the terms and conditions of the Commercial Supply
Agreement, during the term of the Commercial Supply Agreement, Mpex shall pay
PARI the Invoice Price for each Nebulizer ordered by Mpex hereunder, which is
supplied by PARI to Mpex.

7. Invoicing and Payment. PARI shall invoice Mpex when PARI ships the Nebulizers
to Mpex pursuant to purchase orders. Subject to the terms and conditions of the
Commercial Supply Agreement, Mpex shall pay all undisputed invoices for the
Nebulizers delivered to and accepted in accordance with the Commercial Supply
Agreement within thirty (30) calendar days after receipt thereof. Any undisputed
payments or portions thereof due hereunder which are not paid when due shall
bear interest equal to the prime rate as reported by the Chase Manhattan Bank,
New York, New York, on the date such payment is due, plus an additional [***]
percent ([***]%) per month calculated on the number of days such payment is
delinquent. This Section 7 shall not limit other remedies available to the party
entitled to receive such payment.

8. Inspection and Optimization. Consistent with all applicable industry
standards, PARI shall regularly inspect the manufactured Nebulizers manufactured
by PARI for quality, defects and flaws. PARI shall provide written results of
such inspections to Mpex at least once per calendar quarter. Upon the request of
PARI or Mpex, Mpex and PARI shall meet to discuss such results and plans
necessary to optimize the Nebulizer, including redesign or reformulation
activities and all other necessary development activities. In consideration of
the development payments made by Mpex to PARI in the Agreement, PARI shall
perform such optimization at its sole expense in accordance with a commercially
reasonable schedule.

9. Product Recall. In the event that Mpex physically conducts a recall of the
Drug Product pursuant to any regulatory, administrative or judicial order or
because the Drug Product is reasonably perceived by Mpex to violate any
provision of applicable law or to be unsafe or defective, Mpex shall bear all
costs and expenses of such recall, including without limitation, expenses or
obligations to third parties, the cost of notifying customers and costs
associated with shipment of recalled Drug Product from a customer to Mpex,
except that PARI shall bear all such costs and expenses to the extent such order
or perceived violation, lack of safety or defect was caused by the design,
manufacture or operation of the Nebulizer delivering such Drug Product or
otherwise caused by the breach of PARI of its obligations under the Agreement or
the Commercial Supply Agreement. In such case, PARI will meet with Mpex and
confer in good faith as to how to carry out such recall. PARI shall maintain and
supply to Mpex’s regulatory affairs department complete and accurate records,
for such period as may be required by applicable law. In the event Mpex or PARI
is required to conduct a recall of the Nebulizers sold hereunder pursuant to any
regulatory, administrative or judicial order or because the Nebulizer is
reasonably perceived by either party to violate any provision of applicable law
or to be unsafe, PARI shall bear all costs and expenses of such recall, except
that Mpex shall bear all such costs and expenses to the extent such order or
perceived violation, lack of safety or defect was caused by use thereof to
deliver the Drug Product (i.e. rather than the Nebulizer itself) or otherwise
caused by breach of Mpex of its obligations under the Agreement or the
Commercial Supply Agreement. The parties shall discuss the situation in good
faith prior to initiating a recall of the Nebulizers. The party selling the
Nebulizers under Section 3 above shall be the party responsible for coordinating
and implementing such recall.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

63



--------------------------------------------------------------------------------

10. Adulteration; Misbranding. All Nebulizers delivered by PARI to Mpex
hereunder shall comply with the relevant laws, rules or regulations in the
countries where the Nebulizers are sold and shall be guaranteed by PARI, as of
the date of delivery of the Nebulizers: (a) not to be adulterated or misbranded,
as defined under the United States Food, Drug Product and Cosmetics Act (the
“Act”); and (b) not be an article that may not, under the Act, be introduced
into interstate commerce. All Nebulizers delivered by PARI to Mpex hereunder for
sale within the Mpex Territory but outside of the United States shall comply
with the relevant laws, rules or regulations of the foreign countries in which
the Nebulizers are to be sold or delivered.

11. Product Warranties. PARI warrants and guarantees that: (a) the Nebulizers
supplied by PARI to Mpex will comply with the Nebulizer Specifications, which
the Parties shall bring up to date as of the execution of the Supply Agreement;
(b) the Nebulizers PARI supplies to Mpex shall have no material defect or faulty
workmanship for a period of [***] months from the date of shipment of the
Nebulizers, provided that no modifications are made to the Nebulizers (other
than as necessary to use with the Drug Product) and the Nebulizers are properly
used and maintained under industry standard conditions in accordance with any
Nebulizer Specifications; and (c) the Nebulizers shall, upon shipment to Mpex,
be free and clear of all security interests, liens and other encumbrances of any
kind or character. PARI shall promptly repair or replace any Nebulizers which do
not meet the conditions of the warranties provided in this Section 11. PARI
shall bear all costs of any such repair or replacement including, without
limitation, the costs of shipment between Mpex and its customers and between
Mpex and PARI, and the costs of PARI labor and costs of materials. The
Commercial Supply Agreement shall include further provisions to handle the
return of consumable parts associated with the Inhalers, including, but not
limited to, nebulizer handsets and aerosol heads.

12. Term. The term of the Commercial Supply Agreement will begin upon its
execution, and except as otherwise provided in the Commercial Supply Agreement,
shall terminate when the Agreement terminates. The Commercial Supply Agreement
shall include further provisions to deal with supply after such termination of
the Agreement in case the [***] is still being sold.

13. Backup License.

(a) Changes. The parties acknowledge the possibility that one or more of the
following events may occur:

(i) PARI undergoes a voluntary or involuntary dissolution;

(ii) PARI ceases to conduct business in the normal course, becomes insolvent,
files for bankruptcy, is subject to a bankruptcy proceeding or otherwise becomes
bankrupt, makes a general assignment for the benefit of creditors, admits in
writing its inability to pay its debts as they are due, permits the appointment
of a receiver for its business or assets, or avails itself of or becomes subject
to any proceeding under any statute of any governing authority relating to
insolvency or the protection of rights of creditors;

(iii) PARI fails to supply the Nebulizers ordered by Mpex for a period of more
than ninety (90) days after the delivery date specified in Mpex’s, its
Affiliates or Sublicensee’s purchase order, subject to those provisions dealing
with force majeure to be set forth in the Commercial Supply Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

64



--------------------------------------------------------------------------------

(b) Notice and Cure Period. PARI shall promptly notify Mpex in writing upon the
occurrence of any of the events set forth in Section 13(a) hereof, or Mpex may
notify PARI in writing upon occurrence of Section 13(a)(iii) (“Notice of Failure
Event”). Within [***] days after receipt of the Notice of Failure Event, the
other Party shall submit a written response (“Response to Failure Event”).
PARI’s Notice and Mpex’s Response shall each include a statement regarding the
lack of Nebulizer supply, each party’s position and any proposed solutions.
Within [***] days after Notice of Failure Event, the designated senior
executives, officers or management of PARI and Mpex shall meet at a mutually
acceptable time and place and thereafter as often as they reasonably deem
necessary to attempt to resolve the lack of Nebulizer supply. During such
meetings, the parties shall, in good faith, negotiate any Nebulizer price
reductions or discounts to compensate Mpex, its Affiliates or Sublicensees for
PARI’s temporary failure to supply Nebulizers.

(c) Failure Event. The term “Failure Event” means the later of: (i) the
occurrence of any of the events set forth in Section 13(a)(i) or (ii) above, or
(ii) PARI’s failure to supply Nebulizers ordered by Mpex in accordance with the
Commercial Supply Agreement despite the meetings required above in Section
13(b).

(d) Grant. Effective upon the Failure Event, subject to the terms and conditions
of this Agreement and any Commercial Supply Agreement, Mpex shall have the right
to exercise its sole license under the PARI Intellectual Property, to make, use,
import, export, offer for sale and sell the Nebulizers in the Mpex Field in the
Mpex Territory. Except to the extent not permitted by the Third Party License
Agreement, such sole license shall be sublicensable and shall include the right
to have Nebulizers made in the Mpex Field in the Mpex Territory. PARI and its
Affiliates shall retain the right to make, have made, use, import, export, offer
for sale and sell the Nebulizers to Mpex hereunder. Such sole license shall
survive the termination of the Commercial Supply Agreement. The Parties shall
negotiate in good faith a reasonable royalty obligation on Mpex for the exercise
of such manufacturing right, which in the absence of agreement, may be
established pursuant to Section 14.4 of the Agreement. If, after the Failure
Event, PARI regains its ability to supply Nebulizers to Mpex, upon PARI’s
request, the parties shall negotiate in good faith an arrangement in which PARI
supplies on an exclusive or non-exclusive basis Nebulizers to Mpex, to the
extent Mpex may grant such rights at the time. To enable exercise of its
manufacturing rights under this Section 13(d), upon a Failure Event, PARI agrees
at no additional cost to provide Mpex with all Know-how within the PARI
Intellectual Property necessary or useful for Mpex to manufacture or have
manufactured the Project Nebulizer and to assist Mpex, if reasonably requested,
with securing a relationship with PARI’s third party contract manufacturer(s) or
with its vendor(s) of ingredients or components useful for manufacturing Drug
Product. In addition, upon a Failure Event, PARI shall provide reasonable
technical assistance to Mpex and/or its contract manufacturer with respect to
manufacturing the Project Nebulizer, at Mpex’s request at the Project Rate.

14. Trademarks. The Commercial Supply Agreement shall contain reasonable terms
and conditions agreed upon by the Parties governing a grant by PARI to Mpex of a
royalty-free right and license in the Mpex Territory, with a right to grant and
authorize sublicenses consistent with the foregoing, to use certain of PARI’s
trademarks associated with the Nebulizers to market, promote and sell the
Nebulizers and Drug Products for use in [***] in the Mpex Field.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

65



--------------------------------------------------------------------------------

EXHIBIT 12.1

CERTAIN LITIGATION DISCLOSURES

PARI GmbH v Aerogen, Inc. in Germany and the corresponding nullity action by
Aerogen, Inc. against The Technology Partnership plc.

PARI has entered into the Third Party License Agreement with The Technology
Partnership plc. (“TTP”) under which PARI has an exclusive field license to a
TTP patented technology now used in the eFlow® platform technology. PARI
believes the Aeroneb Pro™ and Aeroneb Go™ products introduced by Aerogen, Inc.
(“Aerogen,” which was recently acquired by Nektar Therapeutics) infringe upon
TTP’s patent rights. When Aerogen introduced those products in Germany, PARI
filed an infringement action against Aerogen. Aerogen subsequently filed and
successfully prosecuted a nullity action against TTP. While that decision is on
appeal, PARI’s infringement litigation against Aerogen is stayed pending a final
decision on the nullity action.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission

Confidential treatment has been requested with respect to portions of this
agreement.

 

66